Exhibit 10.1

EXECUTION VERSION

Dated 5 March 2013

CARFIN FINANCE INTERNATIONAL LIMITED

(as Issuer)

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

(as Transaction Agent)

and

THE INITIAL SENIOR NOTEHOLDERS LISTED HEREIN

and

DEUTSCHE TRUSTEE COMPANY LIMITED

(as Issuer Security Trustee)

and

DEUTSCHE BANK AG, LONDON BRANCH

(as Issuer Cash Manager)

and

DEUTSCHE BANK LUXEMBOURG S.A.

(as Registrar)

ISSUER NOTE ISSUANCE FACILITY AGREEMENT

 

LOGO [g500075img01.jpg]

Ref: L-197533

Linklaters LLP



--------------------------------------------------------------------------------

Table of Contents

 

Contents    Page  

1

   Definitions, Construction      1   

2

   Form, Denomination, Title and Register of Senior Notes      2   

3

   Senior Notes Issue: Initial Funding Date      5   

4

   Further Senior Notes Issues      6   

5

   Increase in and Intra-Senior Noteholder Group Transfer of Senior Noteholder
Commitments      8   

6

   Funding of Senior Advances      12   

7

   Utilisation      13   

8

   Interest      16   

9

   Repayments, Optional and Mandatory Redemption; Payments      18   

10

   Documentary Conditions of Senior Note Issuance and Senior Advances      22   

11

   Fees      22   

12

   Indemnities      22   

13

   Taxes      24   

14

   Nature of a Senior Noteholder’s Rights and Obligations      25   

15

   Representations and Warranties      25   

16

   Covenants      26   

17

   Acceleration      26   

18

   Costs, Expenses and Indemnification      26   

19

   Mitigation by the Senior Noteholders      29   

20

   Binding Effect      29   

21

   Changes to the Parties      29   

22

   Terms of Appointment of the Registrar; Changes in Registrar      33   

23

   Registrar’s Fees and Expenses      36   

24

   Delegation by the Issuer to the Issuer Cash Manager      37   

25

   Incorporation of Common Terms      37   

26

   Governing Law      37   

 

 

 

i



--------------------------------------------------------------------------------

27

   Jurisdiction      37   

28

   Service of Process      38   

29

   Third Parties Rights      38    Schedule 1 Initial Senior Noteholders      39
   Schedule 2 Form of Senior Noteholder Commitment Letter      40    Schedule 3
Senior Note Certificate      43    Schedule 4 Mandatory Cost      44    Schedule
5 Form of Senior Noteholder Commitment Increase Request Notice and Senior
Noteholder Acknowledgement      47    Schedule 6 Selling Restrictions      49   
Schedule 7 Form of Transfer of Senior Note Principal Amount Outstanding and/or
Senior Noteholder Commitment      50    Schedule 8 Form of the Register      52
   Schedule 9 Quoted Eurobond WHT Form Interest on Quoted Eurobonds Declaration
of residence outside Ireland for the purposes of Section 64(7) Taxes
Consolidation Act 1997      53   

 

 

 

ii



--------------------------------------------------------------------------------

This Agreement is made on 5 March 2013 between:

 

(1) CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland (the
“Issuer”);

 

(2) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a société anonyme organised
and existing under the laws of France whose registered office is 9, quai du
Président Paul Doumer, 92920 Paris La Défense Cedex, France, registered with the
trade registry of Nanterre under number 304187701 RCS Nanterre (the “Transaction
Agent”);

 

(3) DEUTSCHE BANK LUXEMBOURG S.A., a public limited liability company
incorporated under the laws of Luxembourg, registered with the Register of
Commerce and Companies in Luxembourg under number B 9164, whose registered
office is at 2, Boulevard Konrad Adenauer, L-1115 Luxembourg (the “Registrar”);

 

(4) THE INITIAL SENIOR NOTEHOLDERS listed in Schedule 1 (Initial Senior
Noteholders) (the “Initial Senior Noteholders”);

 

(5) DEUTSCHE TRUSTEE COMPANY LIMITED, a company incorporated under the laws of
England and Wales, with registered number 00338230, whose registered office is
at Winchester House, 1 Great Winchester Street, London EC2N 2DB (the “Issuer
Security Trustee”, acting for itself and on behalf of the Issuer Secured
Creditors); and

 

(6) DEUTSCHE BANK AG, LONDON BRANCH, an Aktiengesellschaft incorporated under
the laws of the Federal Republic of Germany and having its principal place of
business at Taunusanlage 12, 60235, Frankfurt am Main, Germany, acting through
its London Branch operating in the United Kingdom under branch number BR00005,
whose address is at Winchester House, 1 Great Winchester Street, London EC2N 2DB
(the “Issuer Cash Manager”),

each of the above a “Party” and together the “Parties” to this Agreement.

It is hereby agreed that the Initial Senior Noteholders have agreed to subscribe
from time to time for a variable funding note issued by the Issuer upon the
terms and subject to the terms of this Agreement to finance, inter alia, the
making of FleetCo Advances by the Issuer from time to time under the relevant
FleetCo Facility Agreements.

It is agreed as follows:

 

1 Definitions, Construction

 

1.1 Definitions

Unless otherwise defined in this Agreement or the context requires otherwise,
capitalised words and expressions used in this Agreement have the meanings
ascribed to them in the Master Definitions Agreement dated on or about the date
hereof, and entered into by, amongst others, the Issuer, the Issuer Security
Trustee and the Transaction Agent (the “Master Definitions Agreement”) (as the
same may be amended, varied or supplemented from time to time).

 

 

 

1



--------------------------------------------------------------------------------

1.2 Construction

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
and as if references therein to “this Agreement” were to this Agreement.

 

1.3 Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Agreement
and those given in the Master Definitions Agreement or any other Transaction
Document, the definitions set out in this Agreement will prevail.

 

1.4 Obligations of Senior Noteholders

The obligations and liabilities of the Senior Noteholders under and pursuant to
this Agreement are several (and not joint).

 

1.5 Amendments

This Agreement cannot be amended without the consent of the Parties hereto.

 

2 Form, Denomination, Title and Register of Senior Notes

 

2.1 Form and Denomination

Each Senior Note will be in fully registered form and represented by a Note
Certificate in the form set out in Schedule 3 (Senior Note Certificate). Each
Senior Note will have a minimum denomination of €100,000 and may be issued and
redeemed in integral multiples of €1,000 in excess thereof. All Senior Notes
shall be issued subject to, and with the benefit of, this Agreement, the Issuer
Deed of Charge and the Framework Agreement and will rank pari passu without
preference or priority in point of security amongst themselves.

 

2.2 Register of Senior Notes

 

  2.2.1 Title: Title to the Senior Notes will pass by registration in the
Register.

 

  2.2.2 Maintenance of Register: The Issuer shall at all times cause the
Register to be kept and maintained at the Specified Office of the Registrar
which shall be outside the United Kingdom and the Registrar shall maintain and
update the Register, in reliance on and in accordance with information supplied
to it in accordance with this Agreement by any of the Issuer, the Issuer Cash
Manager (acting on behalf of the Issuer and to the extent the Issuer Cash
Manager has such information in its possession), the Transaction Agent or a
Senior Noteholder.

 

  2.2.3 Updating Register and Notifying Issuer Cash Manager: Upon receipt by the
Issuer of payment by a Senior Noteholder of the subscription price in relation
to the purchase of Senior Notes pursuant to Clause 3 (Senior Notes Issue:
Initial Funding Date) or Clause 4 (Further Senior Notes Issues) above, the
Issuer Cash Manager (on behalf of the Issuer) shall promptly:

 

  (i) notify the Registrar (with a copy to the Transaction Agent and the Central
Servicer) of such receipt; following which,

 

  (ii) the Registrar shall update the Register to reflect such purchase.

 

 

 

2



--------------------------------------------------------------------------------

  2.2.4 Inspection of Register: The Issuer shall procure that the Register and
the information set out below shall upon request be made available by the
Registrar to the Issuer, the Issuer Security Trustee, the Transaction Agent, the
Central Servicer, the Issuer Cash Manager and any Senior Noteholders (or any
third party on behalf of any of them) for inspection and for the taking of
electronic copies or extracts therefrom at all reasonable times.

 

  2.2.5 Information to be shown on Register: The Register shall record (and the
Issuer shall procure that the Register records):

 

  (i) upon the Registrar being advised by the Issuer Cash Manager of the receipt
by the Issuer of the first Senior Advance received from a Senior Noteholder
(including, for the avoidance of doubt, the first Senior Advances received from
the Initial Senior Noteholders in respect of Senior Notes on the Initial Funding
Date in accordance with Clause 3.2 (Payment of Subscription Price on Initial
Funding Date), and the first Senior Advances received from New Senior
Noteholders in respect of Further Senior Notes in accordance with Clause 5.1.7
(New Senior Noteholders)), all details (of which it has received notice) set out
in the form of the Register in Schedule 8 (Form of the Register) in respect of
the relevant Senior Noteholder and Senior Notes;

 

  (ii) upon the Registrar being advised by the Issuer Cash Manager of the
receipt by the Issuer of a Senior Advance received from an Existing Senior
Noteholder, details (of which it has received notice) of the date, amount and
reference number of each such Senior Advance and the revised Senior Note
Principal Amount Outstanding in respect of the relevant Senior Note;

 

  (iii) upon the Registrar being notified (by way of a notice substantially in
the form set out in Schedule 7 (Form of Transfer of Senior Note Principal Amount
Outstanding and/or Senior Noteholder Commitment) to this Agreement) of a
transfer of any Senior Note Principal Amount Outstanding to any Existing Senior
Noteholder, Acceding Senior Noteholder or Replacement Senior Noteholder, the
amount and date of such transfer, the revised Senior Note Principal Amount
Outstanding of the relevant Senior Noteholder(s) and details of any Acceding
Senior Noteholder or Replacement Senior Noteholder which is not an Existing
Senior Noteholder;

 

  (iv) upon the Registrar being advised by the Issuer Cash Manager of any Senior
Advance Repayment made by the Issuer, the amount and date thereof and the
remaining Senior Note Principal Amount Outstanding;

 

  (v) upon the Registrar being advised by the relevant Senior Noteholder or
Transaction Agent, the identity of each Senior Noteholder and (to the extent
applicable) the members of a Senior Noteholder Group;

 

  (vi) the Senior Note Principal Amount Outstanding of each Senior Noteholder
from time to time;

 

  (vii) upon the Registrar being notified by the Transaction Agent in accordance
with Clause 7.1.6 (Senior Advance Reference Numbers) of the reference number
allocated to a Senior Advance, the reference number of each Senior Advance; and

 

 

 

3



--------------------------------------------------------------------------------

  (viii) subject to the Registrar’s prior agreement, such other information
which the Issuer or the Transaction Agent considers may be necessary or
desirable for the purposes of the Senior Note.

 

2.3 Entries in Register conclusive

The entries in the Register shall be conclusive and binding evidence of title to
and, where noted therein, beneficial interest in each Senior Note and the
Issuer, the Issuer Security Trustee, the Registrar and the Transaction Agent
shall be entitled to treat the Senior Noteholder whose identity is recorded in
the Register (or, if more than one name is recorded, the first name) as the
holder of the related Senior Note (the “Registered Holder”), notwithstanding
notice to the contrary or anything to the contrary contained herein (but subject
to any annotation of the Register in respect of the beneficial interest of a
Senior Noteholder) unless such person is designated a nominee for another person
when at its election such other person may be treated as the Registered Holder.

The Issuer Security Trustee shall be entitled to rely without liability to any
person, on the information contained in the Register provided to it from time to
time.

 

2.4 Registration of Transfers of Senior Note Principal Amount Outstanding in the
Register

 

  2.4.1 As set forth below and subject to and in accordance with the terms of
this Agreement including the satisfaction of the conditions set out in Clause
2.6 (Provision of information to the Registrar to verify identity of a new
Senior Noteholder), the Registrar shall register the transfer of any portion of
Senior Note Principal Amount Outstanding, at the request of the Senior
Noteholder who is transferring such Senior Note Principal Amount Outstanding and
upon receipt of a duly completed and signed form of transfer substantially set
out in Schedule 7 (Form of Transfer of Senior Note Principal Amount Outstanding
and/or Senior Noteholder Commitment), as soon as reasonably practicable.

 

  2.4.2 The Registrar shall not be obliged to register the transfer of any
portion of Senior Note Principal Amount Outstanding to a Senior Noteholder which
is not an Existing Senior Noteholder until the conditions set out in Clause 2.6
(Provision of information to the Registrar to verify identity of a new Senior
Noteholder) are satisfied.

 

  2.4.3 No transfer of any Senior Note Principal Amount Outstanding otherwise
permitted hereunder shall be effective unless and until it has been duly
recorded in the Register as provided in this Clause 2 (Form, Denomination, Title
and Register of Senior Notes).

 

  2.4.4 The transfer of any Senior Note Principal Amount Outstanding shall be
effected without charge by or on behalf of the Issuer or the Registrar but
against such indemnity as the Registrar may require in respect of any tax or
other duty of whatsoever nature which may be levied or imposed in connection
with such transfer.

 

 

 

4



--------------------------------------------------------------------------------

2.5 Information from the Issuer Cash Manager

The Issuer shall (and shall procure that the Issuer Cash Manager and/or the
Central Servicer shall) make available to the Registrar such information in
their possession as may reasonably be required for the maintenance of the
Register under this Clause 2 (Form, Denomination, Title and Register of Senior
Notes).

 

2.6 Provision of information to the Registrar to verify identity of a new Senior
Noteholder

The Registrar shall not be required to register the transfer of any portion of
the Senior Note Principal Amount Outstanding to, an Acceding Senior Noteholder
or a Replacement Senior Noteholder unless it has received sufficient information
to complete relevant know your client procedures and any other regulatory or
best practice checks which the Registrar is required to comply with (whether
under law or in accordance with its internal procedures), in each case to the
satisfaction of the Registrar.

 

2.7 Senior Noteholder Commitment

The Senior Noteholder Commitment of each Initial Senior Noteholder shall be set
out within a separate letter for each Senior Noteholder (which shall detail both
the Senior Noteholder Commitment and the fee arrangements for such Senior
Noteholder), entered into between the relevant Senior Noteholder and the Issuer,
each such letter substantially in the form of Schedule 2 (Form of Senior
Noteholder Commitment Letter) to this Agreement, dated on or about the date
hereof (each a “Senior Noteholder Fee Letter”), and a copy sent by the relevant
Senior Noteholder to the Transaction Agent, the Issuer Cash Manager, the Central
Servicer and the Issuer Security Trustee. At any time when the Senior Noteholder
Commitment of any Senior Noteholder is increased or decreased in accordance with
this Agreement, a new Senior Noteholder Fee Letter shall be entered into between
such Senior Noteholder and the Issuer, setting out the updated Senior Noteholder
Commitment, and a copy sent by the relevant Senior Noteholder to the Transaction
Agent, the Issuer Cash Manager, the Central Servicer and the Issuer Security
Trustee.

 

3 Senior Notes Issue: Initial Funding Date

 

3.1 Initial issue and subscription of the Senior Notes

Upon the terms and subject to the conditions of this Agreement and the Framework
Agreement, including the satisfaction of the conditions precedent referred to in
clause 2.1 (Initial Conditions Precedent) of the Framework Agreement, on the
Initial Funding Date, the Issuer shall issue, and each Initial Senior Noteholder
shall subscribe for, a Senior Note in an Initial Principal Amount as set out in
the Senior Advance Drawdown Notice in respect of such Initial Senior Noteholders
on the Initial Funding Date (the “Initial Senior Advance Drawdown Notice”).

 

3.2 Payment of Subscription Price on Initial Funding Date

Upon receipt of the Initial Senior Advance Drawdown Notice, each of the Initial
Senior Noteholders shall pay, or procure payment of, the subscription price for
the Senior Note which it is subscribing (being an amount equal to 100 per cent.
of the Initial Principal Amount of such Senior Note). Such payment shall be made
on the relevant Senior Advance Drawdown Date (being the Initial Funding Date) to
the Issuer Transaction Account, in immediately available and freely transferable
funds and shall constitute the first Senior Advance in respect of such Senior
Note.

 

 

 

5



--------------------------------------------------------------------------------

Upon receipt of the subscription price for the Senior Note by the Issuer into
the Issuer Transaction Account, the Issuer Cash Manager shall advise the
Registrar of such receipt, the date of receipt and the Initial Senior Noteholder
who subscribed for the relevant Senior Note.

 

4 Further Senior Notes Issues

 

4.1 Issue of Further Senior Notes

The Issuer may issue further Senior Notes from time to time on the same terms as
the existing Senior Notes (“Further Senior Notes”). Such Further Senior Notes
may only be issued to a New Senior Noteholder, an Acceding Senior Noteholder or
a Replacement Senior Noteholder, and their issue shall be conditional upon the
following conditions being met:

 

  (i) such Further Senior Note is issued in accordance with any of Clause 5.1
(Increase in Senior Noteholder Commitments), Clause 21.4 (Transfers by Senior
Noteholders; Accession of further Senior Noteholders) or Clause 21.5
(Replacement Senior Noteholder);

 

  (ii) a Senior Noteholder Fee Letter, substantially in the form of Schedule 2
(Form of Senior Noteholder Commitment Letter) to this Agreement, is entered into
by any New Senior Noteholder, Acceding Senior Noteholder or Replacement Senior
Noteholder, specifying, amongst other things, the Senior Noteholder Commitment
of such New Senior Noteholder, Acceding Senior Noteholder or Replacement Senior
Noteholder; and

 

  (iii) except as specifically provided in clause 5.2(i) or clause 9.1(i) of the
Framework Agreement, neither the Scheduled Amortisation Period nor the Rapid
Amortisation Period has commenced.

 

4.2 Payment for Further Senior Notes

Payments in respect of Further Senior Notes shall be made by:

 

  (i) a New Senior Noteholder, in accordance with Clause 5.1.7 (New Senior
Noteholders);

 

  (ii) an Acceding Senior Noteholder, in accordance with Clause 4.3 (Further
Senior Notes: Transfer from an Existing Senior Noteholder to an Acceding Senior
Noteholder); or

 

  (iii) a Replacement Senior Noteholder, in accordance with Clause 21.5
(Replacement Senior Noteholder).

 

4.3 Further Senior Notes: Transfer from an Existing Senior Noteholder to an
Acceding Senior Noteholder

Subject to Clause 4.5 (Effectiveness of Transfers), in the case of a Further
Senior Note issued where an Existing Senior Noteholder transfers all or some of
its Senior Noteholder Commitment and/or Senior Note Principal Amount Outstanding
to an Acceding Senior

 

 

 

6



--------------------------------------------------------------------------------

Noteholder, in accordance with the provisions of Clause 21.4 (Transfers by
Senior Noteholders; Accession of further Senior Noteholders):

 

  (i) the Initial Principal Amount of such Further Senior Note to be issued and
the Senior Noteholder Commitment of the Acceding Senior Noteholder shall be
equal to the corresponding reduction in the Senior Note Principal Amount
Outstanding of the Senior Note registered in the name of the relevant Existing
Senior Noteholder agreeing to such reduction and the Senior Noteholder
Commitment of such Existing Senior Noteholder, respectively;

 

  (ii) the purchase price (which, if so specified in the relevant form of
transfer, shall include accrued interest, if any) payable by such Acceding
Senior Noteholder to the Existing Senior Noteholder shall be the purchase price
as set out in the form of transfer substantially in the form set out in Schedule
7 (Form of Transfer of Senior Note Principal Amount Outstanding and/or Senior
Noteholder Commitment); and

 

  (iii) no purchase price or corresponding amount in respect of an existing
Senior Advance shall be payable by such Acceding Senior Noteholder to the
Issuer.

 

4.4 Transfer from an Existing Senior Noteholder to another Existing Senior
Noteholder

Subject to Clause 4.5 (Effectiveness of Transfers), where an Existing Senior
Noteholder transfers all or some of its Senior Noteholder Commitment and/or
Senior Note Principal Amount Outstanding to an Existing Senior Noteholder in
accordance with the provisions of Clause 21.4 (Transfers by Senior Noteholders;
Accession of further Senior Noteholders):

 

  (i) no Further Senior Note shall be issued to such transferee Existing Senior
Noteholder;

 

  (ii) the provisions of Clause 21.4(i), (ii), (iii), (iv) and (v) (Transfers by
Senior Noteholders; Accession of further Senior Noteholders) only shall not
apply;

 

  (iii) the increase in the Senior Note Principal Amount Outstanding and the
Senior Noteholder Commitment of the transferee Existing Senior Noteholder shall
be equal to the corresponding reduction in the Senior Note Principal Amount
Outstanding and the Senior Noteholder Commitment, respectively, of the
transferor Existing Senior Noteholder;

 

  (iv) the purchase price (which, if so specified in the relevant form of
transfer, shall include accrued interest, if any) payable by such transferee
Existing Senior Noteholder to the transferor Existing Senior Noteholder shall be
the purchase price as set out in the form of transfer substantially in the form
set out in Schedule 7 (Form of Transfer of Senior Note Principal Amount
Outstanding and/or Senior Noteholder Commitment); and

 

  (v) no purchase price or corresponding amount in respect of an existing Senior
Advance, shall be payable by either the transferor Existing Senior Noteholder or
the transferee Existing Senior Noteholder to the Issuer.

 

4.5 Effectiveness of Transfers

 

  4.5.1

The transferor and transferee Existing Senior Noteholders shall notify any such
changes to their respective Senior Noteholder Commitments to each of the Issuer
Cash Manager (on behalf of the Issuer), the Registrar and the Transaction Agent,
by completing, signing and delivering to each such party a form of transfer of

 

 

 

7



--------------------------------------------------------------------------------

  Senior Note Principal Amount Outstanding and/or Senior Noteholder Commitment
substantially in the form set out in Schedule 7 (Form of Transfer of Senior Note
Principal Amount Outstanding and/or Senior Noteholder Commitment).

 

  4.5.2 Any transfer in accordance with Clause 4.3 (Further Senior Notes:
Transfer from an Existing Senior Noteholder to an Acceding Senior Noteholder) or
Clause 4.4 (Transfer from an Existing Senior Noteholder to another Existing
Senior Noteholder) of an Existing Senior Noteholder’s Senior Note Principal
Amount Outstanding and/or Senior Noteholder Commitment, to an Acceding Senior
Noteholder or to an Existing Senior Noteholder, as applicable, shall be
immediately effective upon:

 

  (i) the completion of the form of transfer substantially set out in Schedule 7
(Form of Transfer of Senior Note Principal Amount Outstanding and/or Senior
Noteholder Commitment);

 

  (ii) the payment of the purchase price as set out in the form of transfer
substantially set out in Schedule 7 (Form of Transfer of Senior Note Principal
Amount Outstanding and/or Senior Noteholder Commitment) which shall be paid on
the date of such transfer unless the transferor Existing Senior Noteholder
notifies otherwise;

 

  (iii) signed documents being presented to the Registrar for the purposes of
updating the Register;

 

  (iv) a new Senior Noteholder Fee Letter being entered into between the Issuer
and each Senior Noteholder involved in the transfer, specifying, amongst other
things, the Senior Noteholder Commitment of the relevant Senior Noteholder; and

 

  (v) the provisions in respect of the registration of transfer in question set
out in Clause 2.4 (Registration of Transfers of Senior Principal Amount
Outstanding in the Register) being complied with.

 

5 Increase in and Intra-Senior Noteholder Group Transfer of Senior Noteholder
Commitments

 

5.1 Increase in Senior Noteholder Commitments

 

  5.1.1 The Issuer may request an increase in the Total Senior Noteholder
Commitments, provided that the Total Senior Noteholder Commitments shall not
exceed EUR 1,500,000,000 and that such increase is subject to and conducted in
accordance with this Clause 5.1. For the avoidance of doubt no Senior Noteholder
is obliged to consent to such a request and its Senior Noteholder Commitment
will not be affected by any other Senior Noteholder consenting to such a
request.

 

  5.1.2 Any increase in the Total Senior Noteholder Commitments pursuant to this
Clause 5.1 shall continue in force up to, but excluding, the Scheduled
Amortisation Commencement Date.

 

  5.1.3 If the Issuer wishes to increase the Total Senior Noteholder
Commitments:

 

 

 

8



--------------------------------------------------------------------------------

  (i) the Issuer shall notify the Transaction Agent, the Issuer Cash Manager,
the Senior Noteholders, the Issuer Security Trustee, the Central Servicer and
the Registrar by delivering a notice substantially in the form attached as
Schedule 5 (Form of Senior Noteholder Commitment Increase Request Notice and
Senior Noteholder Acknowledgement) (a “Senior Noteholder Commitment Increase
Request Notice”), and shall stipulate in such notice:

 

  (a) the amount by which the Issuer wishes to increase the Total Senior
Noteholder Commitments (the “Senior Noteholder Commitment Increase Request
Amount”); and

 

  (b) the date by which each Senior Noteholder shall inform the Issuer whether
it is or is not willing to increase its Senior Noteholder Commitment, such date
to be 20 Business Days after the date of receipt by the relevant Senior
Noteholder of the Senior Noteholder Commitment Increase Request Notice, unless a
longer period of time is agreed between the Issuer and each Senior Noteholder
(the “Response Time”).

 

  (ii) each Senior Noteholder may, in its absolute discretion and subject to the
payment in accordance with Clause 11 (Fees) of any applicable fee by the Issuer
to the relevant Senior Noteholder, increase, in part or in whole, its Senior
Noteholder Commitment by up to an amount equal to the product of the Senior
Noteholder Commitment Increase Request Amount (as defined above) and its
Relevant Senior Noteholder Percentage.

 

  5.1.4 Each Senior Noteholder which exercises its discretion to increase its
Senior Noteholder Commitment shall inform the Transaction Agent, the Issuer Cash
Manager, the Issuer, the Issuer Cash Manager, the Issuer Security Trustee, the
Registrar and the Central Servicer in writing by delivering an acknowledgement
substantially in the form attached as Schedule 5 (Form of Senior Noteholder
Commitment Increase Request Notice and Senior Noteholder Acknowledgement) within
the Response Time and specify the amount by which it is willing to increase its
Senior Noteholder Commitment. No Senior Noteholder shall be obliged to increase
its Senior Noteholder Commitment. If a Senior Noteholder does not respond by the
Response Time, it shall be deemed to be unwilling to increase its Senior
Noteholder Commitment.

 

  5.1.5 If any Senior Noteholder does not exercise in whole its discretion to
increase its Senior Noteholder Commitment in accordance with Clauses 5.1.3 and
5.1.4 above, each remaining Senior Noteholder which has exercised its discretion
to increase its Senior Noteholder Commitment in whole (each, a “Remaining Senior
Noteholder”) may (but is not obliged to), without the consent of any other party
or any other Senior Noteholder, exercise the discretion to increase its Senior
Noteholder Commitment by an amount equal to the product of:

 

  (a) the Initial Unallocated Senior Noteholder Commitment Increase Request
Amount; and

 

  (b)

such Remaining Senior Noteholder’s Relevant Senior Noteholder Percentage divided
by the aggregate of the Relevant Senior Noteholder

 

 

 

9



--------------------------------------------------------------------------------

  Percentages of all of the Remaining Senior Noteholders (with respect to each
Remaining Senior Noteholder, the “Further Senior Noteholder Commitment Amount”).

For the purposes of this Clause 5.1 (Increase in Senior Noteholder Commitments),
the “Initial Unallocated Senior Noteholder Commitment Increase Request Amount”
means that portion of the Senior Noteholder Commitment Increase Request Amount
in respect of which Senior Noteholders have not exercised their discretion to
increase their Senior Noteholder Commitments following the request made by the
Issuer in accordance with Clause 5.1.3 above, aggregated together among all such
Senior Noteholders.

 

  5.1.6 If one or more Senior Noteholders does not exercise in part or in whole
its discretion to increase its Senior Noteholder Commitment in accordance with
Clauses 5.1.3 and 5.1.4 above, the Issuer shall notify the Transaction Agent,
the Central Servicer, the Issuer Cash Manager and the Remaining Senior
Noteholders by delivering a further Senior Noteholder Commitment Increase
Request Notice, stating:

 

  (i) the Initial Unallocated Senior Noteholder Commitment Increase Request
Amount; and

 

  (ii) the time by which each Remaining Senior Noteholder shall inform the
Issuer whether it is or is not willing so to increase its Senior Noteholder
Commitment, provided that such time shall be five Business Days after the date
of receipt by the relevant Remaining Senior Noteholder of the Senior Noteholder
Commitment Increase Request Notice, unless a longer period of time is agreed
between the Issuer and the relevant Remaining Senior Noteholders (the “Further
Response Time”).

 

  5.1.7 New Senior Noteholders:

 

  (i) If, following the procedures set out above in this Clause 5.1, the Total
Senior Noteholder Commitments are not increased by the Senior Noteholder
Commitment Increase Request Amount, the Issuer shall be entitled (but not
obliged) to allocate the remaining portion of the Senior Noteholder Commitment
Increase Request Amount in respect of which Senior Noteholders have not
exercised their discretion to increase their Senior Noteholder Commitments in
accordance with Clauses 5.1.3, 5.1.4 or 5.1.5 above (the “Final Unallocated
Senior Noteholder Commitment Increase Request Amount”) in whole or in part by
issuing one or more new Further Senior Notes to new Senior Noteholder(s) (each,
a “New Senior Noteholder”), provided that Clause 21.4(i), (ii), (iii) and
(v) only (Transfers by Senior Noteholders; Accession of further Senior
Noteholders) are complied with in relation to each such New Senior Noteholder
and the New Senior Noteholder enters into a Senior Noteholder Fee Letter.

 

  (ii) The Issuer and the New Senior Noteholder shall agree the Initial
Principal Amount of such Further Senior Note provided that the aggregate of the
Initial Principal Amounts of all such Further Notes shall not exceed the Final
Unallocated Senior Noteholder Commitment Increase Request Amount and such
Initial Principal Amount shall not be less than €100,000.

 

 

 

10



--------------------------------------------------------------------------------

  (iii) Upon receipt of the relevant Senior Advance Drawdown Notice, the New
Senior Noteholder shall pay, or procure payment of, the subscription price for
the Further Senior Note for which it is subscribing (being an amount equal to
100 per cent. of the Initial Principal Amount of such Further Senior Note). Such
payment shall be made on the relevant Senior Advance Drawdown Date to the Issuer
Transaction Account, in immediately available and freely transferable funds and
shall constitute the first Senior Advance in respect of such Further Senior
Note, which shall be drawn by the Issuer on such Senior Advance Drawdown Date.

 

  (iv) The Issuer shall provide a Note Certificate to the New Senior Noteholder
for its Further Senior Note.

 

  (v) Upon receipt of the subscription price from such New Senior Noteholder by
the Issuer into the Issuer Transaction Account the Issuer Cash Manager shall
advise the Registrar of such receipt, the date of receipt and the identity of
the New Senior Noteholder who subscribed for the relevant Senior Note, and
(subject to Clause 2.6) the Registrar shall enter such details in the Register.

 

  5.1.8 If the Issuer elects to increase the Total Senior Noteholder Commitments
pursuant to this Clause 5.1 (Increase in Senior Noteholder Commitments), it
shall certify, in the relevant Senior Noteholder Commitment Increase Request
Notice, each of the following which shall be deemed to be repeated upon the
lapsing of each of the Response Time and the Further Response Time (if
applicable):

 

  (i) that no Issuer Event of Default has occurred and is continuing; and

 

  (ii) that the representations and warranties of the Issuer in clause 3
(Representations and Warranties) of the Framework Agreement, are correct,

provided further that, the increase in the Total Senior Noteholder Commitments
pursuant to this clause shall be conditional upon:

 

  (i) no Issuer Event of Default has occurred and is continuing or would result
from such increase in the Total Senior Noteholder Commitments;

 

  (ii) all representations and warranties of the Issuer being repeated are true;

 

  (iii) to the extent that the Senior Notes are immediately before such increase
ascribed a rating by one or more Rating Agencies that the Issuer has received
Rating Agency Affirmation;

 

  (iv) that in the case of a New Senior Noteholder it has issued a Further
Senior Note in accordance with Clause 4 (Further Senior Notes Issues);

 

  (v) that each increased Senior Noteholder Commitment and any issuance of one
or more Further Senior Notes in respect thereof shall be made in accordance with
and subject to the terms and conditions of the Issuer Transaction Documents; and

 

 

 

11



--------------------------------------------------------------------------------

  (vi) that the requirements of Clause 21.4 (Transfers by Senior Noteholders;
Accession of further Senior Noteholders) have been complied with in relation to
any New Senior Noteholder.

 

  5.1.9 The Registrar shall, in accordance with Clause 2.2 (Register of Senior
Notes) and Clause 2.4 (Registration of Transfers of Senior Note Principal Amount
Outstanding in the Register), update the Register with details of which it is
made aware of any Further Senior Note, any New Senior Noteholder and the Senior
Note Principal Amount Outstanding in respect of each Senior Note.

 

5.2 Intra-Senior Noteholder Group Transfers of Senior Noteholder Commitment

 

  5.2.1 Notwithstanding any other provision of this Agreement, within a single
Senior Noteholder Group, any Senior Noteholder may in its absolute discretion
and without the requirement for any consent of any party that is not a member of
that Senior Noteholder Group, transfer any of its Senior Noteholder Commitment
(“Decreased Senior Noteholder’s Commitment”), to one or more other Senior
Noteholders of such single Senior Noteholder Group. The Senior Noteholder
Commitment of such other Senior Noteholder(s) shall be increased by a total
amount equal to the Decreased Senior Noteholder’s Commitment so that the
aggregate of the Senior Noteholder Commitments of all Senior Noteholders in such
Senior Noteholder Group remains unchanged.

 

  5.2.2 The transferor and transferee Senior Noteholders within such Senior
Noteholder Group shall notify any such changes to their respective Senior
Noteholder Commitments to each of the Issuer Cash Manager, the Issuer, the
Issuer Security Trustee, the Central Servicer and the Transaction Agent by
completing and signing the form of transfer substantially set out in Schedule 7
(Form of Transfer of Senior Note Principal Amount Outstanding and/or Senior
Noteholder Commitment) and entering into a new Senior Noteholder Fee Letter
which sets out, amongst other things, the Senior Noteholder Commitment of each
member of the Senior Noteholder Group.

 

5.3 Effective Date of Increases and Decreases of Senior Noteholder Commitments

Any increase or decrease in Senior Noteholder Commitments made pursuant to
Clause 5.1 (Increase in Senior Noteholder Commitments) or Clause 5.2
(Intra-Senior Noteholder Group Transfers of Senior Noteholder Commitment) shall
be effective upon the date specified in the relevant Senior Noteholder Fee
Letter (which shall be no earlier than the date of such Senior Noteholder Fee
Letter).

 

6 Funding of Senior Advances

Upon the terms of this Agreement and at any time from the date of this
Agreement, following delivery by the Issuer Cash Manager (on behalf of the
Issuer, pursuant to and in accordance with the Issuer Cash Management Agreement)
of a Senior Advance Drawdown Notice to the Senior Noteholders, the Senior
Noteholders shall make Senior Advances denominated in Euro in accordance with
the terms set out in such Senior Advance Drawdown Notice and this Agreement,
provided that:

 

  (i) each of the applicable conditions precedent set out in schedule 2 to the
Framework Agreement (Conditions Precedent to Senior Advances and FleetCo
Advances) have been fulfilled on or before the relevant Senior Advance Drawdown
Date in a manner satisfactory to the Transaction Agent;

 

 

 

12



--------------------------------------------------------------------------------

  (ii) upon such Senior Advance(s) being made, the aggregate Senior Note
Principal Amount Outstanding shall not exceed the Total Senior Noteholder
Commitments; and

 

  (iii) except as specifically provided in clause 5.2(i) and clause 9.1(i) of
the Framework Agreement, no Senior Advance Note Drawdown Notice may be
delivered, and the Senior Noteholders shall be under no obligation to make
Senior Advances, after the earlier of (i) the Business Day immediately preceding
the Scheduled Amortisation Commencement Date and (ii) the commencement of the
Rapid Amortisation Period.

 

7 Utilisation

 

7.1 Drawdown Notices

7.1.1

 

  (i) The Parties acknowledge that Clause 14A.1 (Senior Advance Drawdowns) of
the Framework Agreement governs when and whether the Issuer shall sign a Senior
Advance Drawdown Notice.

 

  (ii) Upon receipt from the Issuer of a signed Senior Advance Drawdown Notice,
the Issuer Cash Manager shall (on behalf of the Issuer, pursuant to and in
accordance with the Issuer Cash Management Agreement and Clause 14A.1 (Senior
Advance Drawdowns) of the Framework Agreement) deliver a duly completed
irrevocable Senior Advance Drawdown Notice to each of the Senior Noteholders
(with a copy to each of the Transaction Agent, the Issuer Security Trustee, the
Central Servicer, the Subordinated Lender and the Registrar) not later than 4.00
p.m. (GMT) on the relevant date as set out in Clause 14A.1 (Senior Advance
Drawdowns) of the Framework Agreement.

 

  7.1.2 Contents of Senior Advance Drawdown Notice

Each notice shall be substantially in the form set out in part A (Form of Senior
Advance Drawdown Notice) of schedule 14 (Forms of Drawdown Notices) to the
Framework Agreement and shall specify (as relevant):

 

  (i) the relevant Senior Advance Drawdown Date;

 

  (ii) the Issuer Proposed Repayment Schedule setting out the proposed Senior
Advance Repayment Dates, provided that:

 

  (a) only one Senior Advance Repayment Date may be specified for each
individual Senior Advance and the latest date that such proposed Senior Advance
Repayment Dates must fall on is 35 (thirty five) days falling after the drawdown
of such Senior Advance;

 

  (b) there shall be no more than five (5) Senior Advance Drawdown Dates during
the period starting from (and including) any Settlement Date and ending on (but
excluding) the next Settlement Date; and

 

 

 

13



--------------------------------------------------------------------------------

  (c) there shall be no more than five (5) Senior Advance Repayment Dates during
the period starting from (and including) any Settlement Date and ending on (but
excluding) the next Settlement Date;

and provided further that:

 

  A. where more than one Senior Advance is drawn on the same date, such Senior
Advances shall be deemed to be drawn on a single Senior Advance Drawdown Date
for the purposes of paragraph (b) above regardless of the number of relevant
Senior Advances drawn on such date and regardless of their respective Senior
Advance Repayment Date(s);

 

  B. where more than one Senior Advance is repaid on the same date, such Senior
Advances shall be deemed to be repaid on a single Senior Advance Repayment Date
for the purposes of paragraph (c) above regardless of the number of relevant
Senior Advances repaid on such date; and

 

  C. where one or more Senior Advance(s) are drawn on the same date as the
Senior Advance Repayment Date of one or more existing Senior Advance(s) under
this Agreement (and in whole or in part for the purpose of refinancing the
maturing Senior Advance(s)), and the aggregate amount of the new Senior
Advance(s) being drawn is equal to the aggregate amount of the Senior Advance(s)
being repaid in respect of existing Senior Advances on that date, no additional
Senior Advance Drawdown Date or Senior Advance Repayment Date shall be deemed to
occur for the purpose of paragraphs (b) and (c) above;

 

  (iii) the amount of the Senior Advance to be made by each Senior Noteholder,
provided that such amount (x) shall be at least equal to the Senior Noteholder
Minimum Drawing Amount and in integral units of€1,000 in excess thereof for each
Senior Noteholder and (y) when aggregated with all other Senior Advances to be
made on the same Senior Advance Drawdown Date by all other Senior Noteholders,
shall be at least equal to the Minimum Drawing Amount; and

 

  (iv) that after taking into account the aggregate amount of the Senior
Advances to be made by the Senior Noteholders the Total Senior Noteholder
Commitments shall not be exceeded.

 

  7.1.3 Maximum amount of Senior Advance

The amount of Senior Advance to be made by each Senior Noteholder on each Senior
Advance Drawdown Date shall be calculated by the Central Servicer such that the
aggregate of the outstanding Senior Advances is (after making such Senior
Advance) no greater than the Senior Notes Maximum Amount.

 

  7.1.4 Senior Advance Drawdown Date

A Senior Advance Drawdown Date must be a Business Day.

 

 

 

14



--------------------------------------------------------------------------------

  7.1.5 Irrevocable Drawdown Notice

Subject to Clause 7.3 (Failure by a Senior Noteholder to Fund any Senior
Advance), each Drawdown Notice delivered under this Agreement shall be
irrevocable and binding upon the Issuer. The Issuer shall indemnify the relevant
Senior Noteholder against any loss or expense incurred by it, either directly or
indirectly, as a result of any failure by the Issuer to properly complete the
relevant Drawdown Notice.

 

  7.1.6 Senior Advance Reference Numbers

Upon receipt of a Senior Advance Drawdown Notice, the Transaction Agent shall
allocate a reference number to each Senior Advance to be drawn pursuant to such
Senior Advance Drawdown Notice. The Transaction Agent shall notify the Registrar
of the reference number allocated to each Senior Advance, and the Registrar
shall enter each reference number against the relevant Senior Advance on the
Register.

 

7.2 Pro rata allocation between Senior Noteholders

The Issuer shall procure that, in respect of each Senior Advance, the Central
Servicer shall allocate Senior Advances to each of the Senior Noteholders pro
rata to their Relevant Senior Noteholder Percentage and rounded down to the
nearest €1,000 for each Senior Noteholder.

 

7.3 Failure by a Senior Noteholder to Fund any Senior Advance

 

  7.3.1 If a Senior Noteholder (for whatever reason) fails to fund any Senior
Advance or part thereof in breach of the terms of this Agreement (a “Defaulted
Senior Advance”), the relevant Senior Noteholder shall immediately notify the
Transaction Agent in writing and the Transaction Agent shall notify the Issuer,
the Issuer Cash Manager and the Central Servicer. The Issuer may offer to
increase the amount of the Senior Advances to be made by the other Senior
Noteholders (the “Performing Senior Noteholders”), by notice in writing to the
Performing Senior Noteholders.

 

  7.3.2 Any such offer made in accordance with Clause 7.3.1 above shall be made:

 

  (i) initially, pro rata such that the portion offered to each Performing
Senior Noteholder is the product of (A) the Defaulted Senior Advance and
(B) such Performing Senior Noteholder’s Relevant Senior Noteholder Percentage
divided by the aggregate of the Relevant Senior Noteholder Percentages of all of
the Performing Senior Noteholders; and

 

  (ii) in respect of any offer or part thereof not accepted by a Performing
Senior Noteholder pursuant to paragraph (i) above, to the other Performing
Senior Noteholder(s) who have agreed to increase their Senior Advances pursuant
to paragraph (i) above pro rata such that the portion offered to each such other
Performing Senior Noteholder is the amount equal to the product of:

 

  A. the portion of the Defaulted Senior Advance not accepted pursuant to
paragraph (i) above; and

 

  B. such other Performing Senior Noteholder’s Relevant Senior Noteholder
Percentage divided by the aggregate of the Relevant Senior Noteholder
Percentages of all such other Performing Senior Noteholders,

 

 

 

15



--------------------------------------------------------------------------------

(such product, the “Performing Senior Noteholder Increased Advance”),

provided that the aggregate amount of all Performing Senior Noteholder Increased
Advances in respect of any such offer shall not exceed the amount of the
Defaulted Senior Advance not accepted pursuant to paragraph (i) above.

 

  7.3.3 The Performing Senior Noteholders shall respond in writing to the offer
made in accordance with Clause 7.3.1 above within three (3) Business Days to the
Transaction Agent and the Issuer Cash Manager, following which the Transaction
Agent shall immediately inform the Issuer and the Performing Senior Noteholders
if any offers to the other Performing Senior Noteholder(s) shall have been
accepted in accordance with this Clause 7.3 (Failure by a Senior Noteholder to
Fund any Senior Advance).

 

  7.3.4 No Senior Noteholder is obliged to accept any increase to the relevant
Senior Advance in accordance with this Clause 7.3 (Failure by a Senior
Noteholder to Fund any Senior Advance).

 

7.4 Non-Utilisation Fee

To the extent any Senior Noteholder Commitment is not utilised by the Issuer
(other than where a Senior Noteholder fails to fund a Senior Advance where it is
required to do so pursuant to the terms of this Agreement), the Issuer shall pay
the Non-Utilisation Fee to the relevant Senior Noteholder.

 

8 Interest

 

8.1 Accrual

 

  8.1.1 Interest on each Senior Advance shall accrue from (and including) the
relevant Senior Advance Drawdown Date to (and excluding) the relevant Senior
Advance Repayment Date.

 

  8.1.2 Interest on each Senior Advance shall be payable by the Issuer monthly
in arrear on each Settlement Date, regardless of whether a Senior Advance
Repayment Date in respect of such Senior Advance occurs prior to or after a
Settlement Date.

 

8.2 Interest rate

The rate of interest for each Senior Advance Interest Period, which shall be
calculated by the Transaction Agent, will be the Interest Rate.

 

8.3 Interest payable

The amount of interest payable in respect of any Senior Note for any Senior
Advance Interest Period shall be calculated by the Transaction Agent by applying
the Interest Rate to the Senior Note Principal Amount Outstanding of such Senior
Note (considered at the end of such Interest Period) and multiplying by a
fraction, the numerator of which is the actual number of days in the relevant
Interest Period and the denominator of which is 360 rounded to the nearest two
decimal places.

 

 

 

16



--------------------------------------------------------------------------------

8.4 Notification of Interest Rate

 

  8.4.1 On each Interest Determination Date or Intra-Month Interest
Determination Date (as applicable) and in respect of each Senior Advance to be
drawn on the upcoming Senior Advance Drawdown Date:

 

  (i) Each Senior Noteholder shall, in respect of a payment of interest on the
relevant Senior Note to be drawn on the upcoming Senior Advance Drawdown Date,
provide the Transaction Agent with a reasonable estimation of the Subscriber’s
Cost of Funds with respect to the relevant Senior Noteholder for all the Senior
Advance Interest Periods of such Senior Advance by no later than 2.00 p.m.
(Paris time) as well as its Mandatory Cost (if any).

 

  (ii) The Transaction Agent shall calculate the estimated Interest Rate of all
the Senior Advance Interest Periods of such Senior Advance to be drawn on the
upcoming Senior Advance Drawdown Date. The Transaction Agent will notify the
Issuer Cash Manager and the Central Servicer of the estimated Interest Rate for
all Senior Advances to be drawn on the upcoming Senior Advance Drawdown Date by
no later than 4.00 p.m. (GMT) on the Interest Determination Date or the
Intra-Month Interest Determination Date (as applicable).

 

  8.4.2 On each Payment Confirmation Date and in respect of each Senior Advance:

 

  (i) If the actual amount of the Subscriber’s Cost of Funds for the relevant
Senior Advance Interest Period is less than or greater than the amount thereof
estimated by such Senior Noteholder on the previous Interest Determination Date
in accordance with Clause 8.4.1(i), such Senior Noteholder shall notify the
Transaction Agent thereof by no later than 1:00 p.m. (GMT) on such Payment
Confirmation Date and either:

 

  (a) the amount of any shortfall of interest (between the estimated Interest
Rate and the actual Interest Rate) shall be included in the portion of interest
payable to such Senior Noteholder on the upcoming Settlement Date; or

 

  (b) the amount of any overpayment of interest to such Senior Noteholder shall
be credited against the portion of interest otherwise payable to such Senior
Noteholder for the following Senior Advance Interest Period and that is payable
to such Senior Noteholder on the immediately following Settlement Date.

If such Senior Advance is fully repaid prior to the immediately following
Settlement Date (because its Senior Advance Repayment Date does not fall on a
Settlement Date), the overpayment amount would be credited against the portion
of interest on another outstanding Senior Advance otherwise payable to such
Senior Noteholder for the following Senior Advance Interest Period and that is
also payable to such Senior Noteholder on the immediately following Settlement
Date, provided that if there are no other outstanding Senior Advances, such
shortfall will be credited to an account of the relevant Senior Noteholder as
notified to the Transaction Agent for such purposes or, in the case of an
overpayment, the relevant Senior Noteholder will pay such shortfall to the
Issuer Transaction Account.

 

 

 

17



--------------------------------------------------------------------------------

  (ii) The Transaction Agent shall notify the Issuer Cash Manager and the
Central Servicer of the interest payable (including any interest shortfall or
any interest overpayment) on the upcoming Settlement Date in respect of all
outstanding Senior Advances by no later than 4.00 p.m. (GMT) on such Payment
Confirmation Date.

 

8.5 Break Costs

 

  8.5.1 In respect of a redemption of a Senior Note by the Issuer on a Senior
Advance Repayment Date that is a date other than set out in the Issuer Proposed
Repayment Schedule, Break Costs (if any) shall be payable by the Issuer to the
relevant Senior Noteholder.

 

  8.5.2 No Break Costs are payable by the Issuer in respect of a redemption (in
whole or in part) of the Senior Note Principal Amount Outstanding of a Senior
Note if the Senior Advance Repayment Date in respect of such redemption or
prepayment occurs on the date as proposed in the Issuer Proposed Repayment
Schedule.

 

  8.5.3 If Break Costs are payable to a Senior Noteholder in accordance with
this Clause 8.5, that Senior Noteholder shall notify the Transaction Agent of
the amount of Break Costs payable to them and the Transaction Agent shall notify
the Issuer, the Issuer Cash Manager and the Central Servicer of the same.
Following delivery of notification thereof from the Transaction Agent, the
Issuer shall pay such Break Costs in accordance with the applicable Issuer
Priority of Payment to the relevant Senior Noteholder within five Business Days
of such delivery.

 

  8.5.4 If a Senior Noteholder does not notify the Transaction Agent and/or if
the Transaction Agent does not notify the Issuer, the Issuer Cash Manager and
the Central Servicer of its calculation of the amount of Break Costs by the time
and dates specified above, such Senior Noteholder shall make such notification
within one Business Day of the date of redemption of the Senior Note and the
Issuer shall pay such Break Costs in accordance with the applicable Issuer
Priority of Payment on the later of: (A) the Immediately Following Settlement
Date and (B) the Business Day falling three Business Days after such
notification.

 

9 Repayments, Optional and Mandatory Redemption; Payments

 

9.1 Reborrowing during Revolving Period

 

  9.1.1 The Issuer shall repay a Senior Advance on the Senior Advance Repayment
Date specified in respect of such Senior Advance in the relevant Issuer Proposed
Repayment Schedule.

 

  9.1.2 The Issuer shall not make a repayment on any other date unless otherwise
agreed between the Transaction Agent and the Issuer.

 

  9.1.3

Without prejudice to the Issuer’s obligation under Clause 9.1.1 above, if, at
any time during the Revolving Period, the Senior Noteholders receive a Senior
Advance Drawdown Notice from the Issuer Cash Manager (on behalf of the Issuer)
in accordance with Clause 7.1 (Drawdown Notices) of this Agreement requesting
one or more Senior Advances to be made available to the Issuer on the same day
that one or more Senior Advances are due to be repaid by the Issuer (and in
whole or in part for the purpose of refinancing the maturing Senior Advance(s)),
the

 

 

 

18



--------------------------------------------------------------------------------

  aggregate amount of the new Senior Advance(s) drawn under this Agreement shall
be treated as if applied in or towards repayment of the maturing Senior
Advance(s) so that:

 

  A. if the amount of the maturing Senior Advance(s) exceeds the aggregate
amount of the new Senior Advance(s):

 

  (a) the Issuer shall only be required to make a payment in respect of
principal on the maturing Senior Advances to the Senior Noteholders in an amount
equal to that excess; and

 

  (b) each Senior Noteholder’s participation in the new Senior Advance(s) shall
be treated as having been made available and applied by the Issuer in or towards
repayment of that Senior Noteholder’s participation in the maturing Senior
Advance(s) and that Senior Noteholder shall not be required to make a payment
under this Agreement in respect of its participation in the new Senior
Advance(s); and

 

  B. if the amount of the maturing Senior Advance(s) is equal to or less than
the aggregate amount of the new Senior Advance(s):

 

  (a) the Issuer shall not be required to make a payment in respect of principal
on the maturing Senior Advance(s) to the Senior Noteholders; and

 

  (b) each Senior Noteholder shall be required to make a payment to the Issuer
in respect of its participation in the new Senior Advance(s) only to the extent
that its participation in the new Senior Advance(s) exceeds that Senior
Noteholder’s participation in the maturing Senior Advance(s) and the remainder
of that Senior Noteholder’s participation in the new Senior Advance(s) shall be
treated as having been made available and applied by the Issuer in or towards
repayment of that Senior Noteholder’s participation in the maturing Senior
Advance(s).

 

  9.1.4 Subject to clause 5.2(i) and 9.1(i) of the Framework Agreement, the
Issuer may not reborrow any Senior Advance at any time following the termination
of the Revolving Period.

 

9.2 Mandatory repayment - Final Maturity of Senior Notes

Subject to Clause 9.3 (Mandatory Redemption in Whole or Part upon Prepayment or
Repayment under the relevant FleetCo Facility Agreement) below and the terms of
the Issuer Deed of Charge, the Senior Notes Principal Amount Outstanding of each
Senior Note together with any accrued and unpaid interest on such Senior Advance
shall be due and payable by the Issuer on the Final Maturity Date.

 

9.3 Mandatory Redemption in Whole or Part upon Prepayment or Repayment under the
relevant FleetCo Facility Agreement

 

  9.3.1 Prepayment or Repayment of FleetCo Advance: In the event that any
FleetCo Advance by the Issuer to a FleetCo under a FleetCo Facility Agreement,
is, or is to be, prepaid (in whole or in part), in accordance with:

 

  (i) the clause titled “Prepayment – TRO Default” of such FleetCo Facility
Agreement (if any);

 

 

 

19



--------------------------------------------------------------------------------

  (ii) the clause titled “Mandatory Repayment – Rapid Amortisation Event” of
such FleetCo Facility Agreement; or

 

  (iii) the clause titled “Mandatory Repayment – Final Maturity Date” of such
FleetCo Facility Agreement,

the Issuer Cash Manager on behalf of the Issuer, shall no later than 4.00 p.m.
(GMT) on the Business Day following the date of receipt of such notice of
prepayment or repayment from the relevant Servicer give written notice thereof
to the Senior Noteholders.

 

  9.3.2 If the Issuer receives any prepayment amount referred to in Clause
9.3.1(i) above, the Issuer shall apply such proceeds on the relevant Senior
Advance Repayment Date of such Senior Advances to redeem the Senior Notes pro
rata to the Relevant Senior Noteholder Percentages of the Senior Noteholders, in
an amount equal to such prepayment proceeds. Any accrued interest on any Senior
Advance shall be payable to each Senior Noteholder in accordance with Clause 9.5
(Payments).

 

  9.3.3 If the Issuer receives any repayment amount referred to in Clause
9.3.1(ii) or (iii) above, the Issuer shall apply such proceeds on the date of
receipt to redeem the Senior Notes pro rata to the Relevant Senior Noteholder
Percentages of the Senior Noteholders, in an amount equal to such repayment
proceeds. Any accrued interest on any Senior Advance shall be payable to each
Senior Noteholder in accordance with Clause 9.5 (Payments).

 

  9.3.4 When any prepayment or repayment of any Senior Note pursuant to this
Clause 9.3 takes place on a date other than a date specified in the most recent
Issuer Proposed Repayment Schedule, Break Costs shall be payable by the Issuer
in accordance with Clause 8.5 (Break Costs).

 

9.4 Cancellation

 

  9.4.1 If any Senior Note is redeemed in full together with payment of all
accrued but unpaid interest such Senior Note will be cancelled and may not be
resold or re-issued.

 

  9.4.2 If the Senior Noteholder Commitment of a Senior Noteholder has been
reduced to zero, the Senior Note of such Senior Noteholder will be cancelled and
may not be resold or re-issued.

 

9.5 Payments

 

  9.5.1 Payments to be made by the Issuer to the Senior Noteholders under this
Agreement shall be made from the relevant Issuer Account on the instructions of
the Issuer Cash Manager (in accordance with the Issuer Cash Management
Agreement).

 

  9.5.2 Amounts due from the Issuer to the Senior Noteholders under this
Agreement shall be paid to the Registered Holder shown on the Register at the
close of business on the Record Date. Payments shall be made to the account of
such Senior Noteholders as specified by such Senior Noteholders in advance to
the Issuer Cash Manager and the Transaction Agent.

 

 

 

20



--------------------------------------------------------------------------------

For the purposes of this Clause 9.5, “Record Date” means the fifth Business Day
before the relevant Issuer Payment Date.

 

  9.5.3 If any date for payment in respect of the Senior Notes is not a Business
Day, the Registered Holder shall not be entitled to payment until the next
following Business Day or to any interest or other sum in respect of such
postponed payment.

 

  9.5.4 All payments are subject in all cases to any applicable fiscal or other
laws and regulations. No commissions or expenses shall be charged to the Senior
Noteholders in respect of such payments.

 

  9.5.5 Subject to receipt of sufficient cleared funds as Issuer Available Funds
in the Issuer Accounts, payments to the Senior Noteholders under this Agreement
shall be paid from the Issuer Accounts upon the instructions of the Issuer Cash
Manager in accordance with this Clause 9.5 (Payments) and the Issuer Cash
Management Agreement. Where any such payment is a Senior Advance Repayment, the
Issuer Cash Manager shall provide notification of such payment to the Registrar.

 

  9.5.6 If for any reason the Issuer Cash Manager considers in its sole
discretion the amounts actually received by the Issuer in cleared funds as
Issuer Available Funds in the Issuer Accounts are insufficient to satisfy a
claim in respect of a payment due under this Agreement (such payment to be made
in accordance with the Issuer Priority of Payments), the Issuer Cash Manager
shall not be obliged to instruct such payment to be made under this Clause 9.5
until it is satisfied there are sufficient Issuer Available Funds in cleared
funds in the Issuer Accounts to make such payment.

 

  9.5.7 If an amount of principal and/or interest then due for payment by the
Issuer is not paid in full, the Issuer Cash Manager shall make a record of the
shortfall and each record shall, in the absence of manifest error, be prima
facie evidence that the payment in question has not to that extent been made.

 

9.6 No Set-off or Counterclaim

Subject to the provisions of Clause 9.1.3 above, all payments required to be
made under this Agreement shall be calculated without reference to any deduction
for or on account of any set-off or counterclaim.

 

9.7 Default Interest

Any amount owing under this Agreement which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, both before
and after judgment (in respect of each day upon which such amount remains
outstanding from the date on which such amount is due until such amount is paid
in full) payable on demand, to the extent permitted by applicable law, at a rate
per annum equal to 2.0 per cent. per annum plus the rate otherwise applicable to
the Senior Notes as provided in Clause 8 (Interest).

 

 

 

21



--------------------------------------------------------------------------------

10 Documentary Conditions of Senior Note Issuance and Senior Advances

 

10.1 Initial Conditions Precedent to Issuance of the Senior Notes on the Initial
Funding Date

The obligation of the Initial Senior Noteholders to subscribe for a Senior Note
on the first Senior Advance Drawdown Date (being the Initial Funding Date) and
to make available any Senior Noteholder Commitment or Senior Advances under this
Agreement is conditional upon the fulfilment of the conditions precedent listed
in part 1 (Conditions Precedent to the Initial Senior Advance and the Initial
FleetCo Advance) of schedule 2 (Conditions Precedent to Senior Advances and
FleetCo Advances) to the Framework Agreement.

 

10.2 Conditions Precedent to each Further Senior Note Issuance and each Senior
Advance with respect to the Senior Note after the Initial Funding Date

The obligation of the Senior Noteholders to make available any Senior Noteholder
Commitment or Senior Advances under this Agreement on any date after the Initial
Funding Date is conditional upon the fulfilment of the conditions precedent
listed in part 2 (Subsequent Conditions Precedent to Senior Advances and FleetCo
Advances) of schedule 2 (Conditions Precedent to Senior Advances and FleetCo
Advances) to the Framework Agreement.

 

10.3 Acceptance of Senior Advance Drawdown Notice by Deposit of Advance

Provided that the conditions precedent referred to in this Clause 10 have been
fulfilled or waived, as the case may be, and subject to the other terms of this
Agreement, following receipt of a Senior Advance Drawdown Notice by the relevant
Senior Noteholder, the Senior Noteholders shall fund the relevant Senior Advance
by depositing, for value on the relevant Senior Advance Drawdown Date into the
Issuer Transaction Account in immediately available, freely transferable funds
the amount of each Senior Advance to be made by it. The Issuer Cash Manager
shall notify the Registrar of receipt of such funds into the Issuer Transaction
Account and the Registrar shall reflect this on the Register.

 

11 Fees

 

11.1 The Issuer agrees to pay to each Senior Noteholder (i) the Non-Utilisation
Fee pursuant to Clause 7.4 (Non-Utilisation Fee) and (ii) any fees in connection
with an increase in the Senior Noteholder Commitment of such Senior Noteholder
pursuant to Clause 5.1 (Increase in Senior Noteholder Commitments) each in the
amounts and on the dates as may be agreed from time to time between the Issuer
and each Senior Noteholder pursuant to the relevant Senior Noteholder Fee
Letter.

 

11.2 The Issuer agrees to pay to each Senior Noteholder an upfront fee pursuant
to the terms of the relevant Senior Noteholder Fee Letter.

 

12 Indemnities

 

12.1 If:

 

  (i) any Senior Advance requested pursuant to Clause 7 (Utilisation) is not
made for any reason whatsoever (other than due to the default of a Senior
Noteholder in making a Senior Advance where required to do so under this
Agreement), including, without limitation, any failure to satisfy any condition
precedent specified in Clause 10 (Documentary Conditions of Senior Note Issuance
and Senior Advances)), on the date specified in the relevant Drawdown Notice; or

 

 

 

22



--------------------------------------------------------------------------------

  (ii) any Senior Advance Repayment in relation to a Senior Note is made by the
Issuer other than on the day specified in the notice delivered pursuant to
Clause 9.3 (Mandatory Redemption in Whole or Part upon Prepayment or Repayment
under the relevant FleetCo Facility Agreement) of the relevant Senior Note; or

 

  (iii) any payment of interest in relation to a Senior Advance is made by the
Issuer to the relevant Senior Noteholder other than on the relevant Settlement
Date,

the Issuer shall indemnify each relevant Senior Noteholder and (unless the loss,
cost or expense occurs as a result of a Breach of Duty by the Transaction Agent)
the Transaction Agent in the case of (i), (ii) and (iii) above against any loss,
cost or expense incurred (A) by such Senior Noteholder as a result of such
occurrence, including, without limitation, any loss, cost or expense (including
any applicable VAT which the relevant Senior Noteholder can neither obtain a
credit for or repayment of in respect thereof) incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by the relevant
Senior Noteholder to fund or maintain outstanding Senior Note or (B) by the
Transaction Agent by reason of failing to receive the information required to be
provided to it in accordance with the terms of this Agreement other than, in the
case of (ii) or (iii) above, where the relevant Senior Noteholder has received
Break Costs in accordance with Clause 8.5 (Break Costs).

 

12.2 Currency Indemnity

 

  12.2.1 If any sum (a “Sum”) due from the Issuer under this Agreement or any
order or judgment given or made in relation hereto has to be converted from the
currency (the “First Currency”) in which such Sum is payable into another
currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against the Issuer; or

 

  (ii) obtaining or enforcing an order or judgment in any court,

the Issuer shall indemnify the Senior Noteholders from and against any loss
suffered or incurred as a result of any discrepancy between (a) the rate of
exchange used for such purpose to convert such Sum from the First Currency into
the Second Currency and (b) the rate or rates of exchange available to the
Senior Noteholders at the time of receipt of such Sum.

 

  12.2.2 The Issuer waives any right it may have in any jurisdiction to pay any
amount under this Agreement in a currency or a currency unit other than that in
which it is expressed to be payable.

 

  12.2.3 If the Issuer makes a payment in any currency other than Euro, the
Issuer shall as an independent obligation, within three Business Days of demand,
indemnify the relevant Senior Noteholder against any cost, loss or liability
arising out of or as a result of the Senior Noteholder receiving that payment in
a currency other than Euro (including, without limitation, the difference
between the due amount in Euro and the Euro amount purchased by the Senior
Noteholders by selling the amount in the currency received from the Issuer).

 

 

 

23



--------------------------------------------------------------------------------

13 Taxes

 

13.1 Payment Free of Tax

Any and all payments made by the Issuer under this Agreement shall be made free
and clear of and without deduction or withholding on account of any Taxes,
unless such deduction or withholding is required by law.

 

13.2 Notification of Requirement for Tax Deduction

The Issuer shall promptly upon becoming aware that the Issuer must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Issuer Cash Manager, the Central Servicer and the
Transaction Agent accordingly.

 

13.3 Tax Gross-Up

 

  13.3.1 Subject to Clause 13.3.2 below, if a Tax Deduction is required by law
to be made by the Issuer, the amount of the payment due from the Issuer shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been made
or required to be made.

 

  13.3.2 A payment shall not be increased under Clause 13.3.1 above by reason of
a Tax Deduction, on account of Tax imposed by any relevant Tax Authority, if on
the date on which the payment falls due the payment could have been made to the
relevant Senior Noteholder without a Tax Deduction if the Senior Noteholder had
been a Qualifying Senior Noteholder, but on that date that Senior Noteholder is
not or has ceased to be a Qualifying Senior Noteholder other than as a result of
any change after the date it became a Senior Noteholder under this Agreement in
(or in the interpretation, administration, or application of) any law or treaty
or any published practice or published concession of any relevant Tax Authority.

 

  13.3.3 FATCA Deduction and gross-up:

 

  (i) If the Issuer is required to make a FATCA Deduction, the Issuer shall make
that FATCA Deduction and any payment required in connection with that FATCA
Deduction within the time allowed and in the minimum amount required by FATCA.

 

  (ii) If a FATCA Deduction is required to be made by the Issuer, the amount of
the payment due from the Issuer shall be increased to an amount which (after
making any FATCA Deduction) leaves an amount equal to the payment which would
have been due if no FATCA Deduction had been required.

 

  (iii) The Issuer shall, promptly upon becoming aware that the Issuer must make
a FATCA Deduction (or that there is any change in the rate or the basis of a
FATCA Deduction), notify the Transaction Agent accordingly. Similarly, a Senior
Noteholder(s) shall notify the Transaction Agent on becoming so aware in respect
of a payment payable to that Senior Noteholder. If the Transaction Agent
receives such notification from a Senior Noteholder it shall notify the Issuer,
the Central Servicer and the Issuer Cash Manager.

 

 

 

24



--------------------------------------------------------------------------------

  (iv) Within thirty days of making either a FATCA Deduction or any payment
required in connection with that FATCA Deduction, the Issuer shall deliver to
the Transaction Agent for the Senior Noteholder entitled to the payment evidence
reasonably satisfactory to that Senior Noteholder that the FATCA Deduction has
been made or (as applicable) any appropriate payment paid to the relevant
governmental or taxation authority.

 

13.4 Stamp Taxes

The Issuer shall pay and on demand, indemnify each of the Senior Noteholders
against any present or future stamp, documentary and other similar taxes,
charges and levies that arise from any payment made under this Agreement or
under a Senior Note or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or a Senior Note.

 

14 Nature of a Senior Noteholder’s Rights and Obligations

Unless otherwise agreed to by all the Senior Noteholders:

 

  (i) the obligations of each Senior Noteholder under this Agreement are
several;

 

  (ii) failure by a Senior Noteholder to perform its obligations does not affect
the obligations of any other Party under this Agreement;

 

  (iii) no Senior Noteholder is responsible for the obligations of any other
Senior Noteholder under this Agreement;

 

  (iv) the rights of a Senior Noteholder under this Agreement are separate and
independent rights;

 

  (v) a Senior Noteholder may, except as otherwise stated in this Agreement,
separately enforce its rights under this Agreement; and

 

  (vi) a debt arising under this Agreement to a Senior Noteholder is a separate
and independent debt.

 

15 Representations and Warranties

 

15.1 Issuer Representations and Warranties

The Issuer represents and warrants to each of the Senior Noteholders the matters
set out in clause 3.1 (Issuer Representations and Warranties) of the Framework
Agreement.

 

15.2 Senior Noteholder Representations and Warranties

Each Senior Noteholder severally (and not jointly) represents and warrants to
the Issuer that:

 

  15.2.1 it is duly incorporated with limited liability under the laws of its
jurisdiction of incorporation;

 

  15.2.2 (a) the documents which contain or establish the constitution of the
Senior Noteholder include provisions which give power, and all necessary
corporate authority has been obtained and action taken, for the Senior
Noteholder to sign and deliver, and perform the transactions contemplated in,
this Agreement and the agreements entered into in connection with this
Agreement; and (b) this Agreement and the agreements entered into by the Senior
Noteholder in connection with this Agreement constitute valid, legal and binding
obligations of the Senior Noteholder;

 

 

 

25



--------------------------------------------------------------------------------

  15.2.3 neither the signing and delivery of this Agreement nor the performance
of any of the transactions contemplated in it does or will contravene or
constitute a default under, or cause to be exceeded any limitation on the Senior
Noteholder or the powers of its directors imposed by or contained in:

 

  (a) any applicable law; or

 

  (b) the documents which contain or establish its constitution;

 

  15.2.4 it is a Qualifying Senior Noteholder;

 

  15.2.5 in the case of a Senior Noteholder who satisfies the condition in
paragraph A of the definition of “Qualifying Senior Noteholder”, it has duly
executed the declaration form as set out in Schedule 9 to this Agreement and
provided such form to the Issuer (with a copy to the Issuer Cash Manager and the
Issuer Account Bank); and

 

  15.2.6 in the case of a Senior Noteholder which is a Financial Institution, it
has a minimum long-term unsecured rating of BBB from S&P or Fitch or Baa2 from
Moody’s.

 

15.3 Times for Making Representations and Warranties

The representations and warranties set out in this Clause 15 (Representations
and Warranties):

 

  (i) are made on the date of this Agreement; and

 

  (ii) in respect of the Issuer in relation to itself, are deemed to be repeated
by it accordance with clause 3.1 (Issuer Representations and Warranties) of the
Framework Agreement.

 

16 Covenants

 

16.1 The Issuer hereby undertakes to each of the Senior Noteholders to comply
with clauses 4.1 (General undertakings of the Issuer) of the Framework Agreement
and with the selling restrictions set out in Schedule 6 (Selling Restrictions).

 

16.2 Each Senior Noteholder, for so long as it holds a Senior Note, covenants to
the Issuer that it will comply with the selling restrictions set out in Schedule
6 (Selling Restrictions).

 

17 Acceleration

The Parties acknowledge and agree that on and at any time after the delivery of
an Issuer Enforcement Notice, the Issuer Security Trustee shall act in
accordance with clause 8.5.1 (Issuer Event of Default) of the Framework
Agreement.

 

18 Costs, Expenses and Indemnification

 

18.1 Costs re Preparation of this Agreement, etc.

 

  18.1.1

The Issuer agrees to pay all costs and expenses of the Transaction Agent, the
Issuer Security Trustee, the Issuer Cash Manager, the Registrar and each of the
Senior Noteholders in connection with the preparation, execution, delivery.

 

 

 

26



--------------------------------------------------------------------------------

  modification and amendment of this Agreement and the Senior Notes and the
other documents to be delivered hereunder and thereunder, including, without
limitation, the fees and out-of-pocket expenses of counsel for the Issuer Cash
Manager, the Issuer Security Trustee, the Transaction Agent, and each of the
holders of the Senior Notes and with respect to advising the Transaction Agent,
the Issuer Cash Manager, the Issuer Security Trustee, each of the holders of the
Senior Notes as to its rights and responsibilities under this Agreement, the
Senior Notes and such other Transaction Documents to which the Issuer is a
Party.

 

  18.1.2 The Issuer agrees to pay the costs and expenses incurred by each Senior
Noteholder in relation to obtaining any ratings confirmation of a Conduit in
connection with a transfer in accordance with the terms of this Agreement from
one member of a Senior Noteholder Group to another member of such Senior
Noteholder Group which is a Conduit.

 

18.2 Costs re Enforcement of this Agreement, etc.

The Issuer agrees to pay (in accordance with the applicable Issuer Priority of
Payment) all costs and expenses, if any (including, without limitation, any
applicable stamp duty, stamp duty reserve tax, or other similar taxes or duties,
and counsel fees and expenses), of the Registrar, the Transaction Agent, the
Issuer Cash Manager, the Issuer Security Trustee and each of the holders of the
Senior Notes in connection with the enforcement of or the preservation of any
rights under this Agreement, the Senior Notes, the other Transaction Documents
to which it is a Party and the other documents to be delivered hereunder and
thereunder.

 

18.3 Increased Costs

 

  18.3.1 Subject to Clause 18.3.3 below, the Issuer shall, within 10 Business
Days of a demand by the Transaction Agent (delivered to the Issuer and copied to
the Issuer Cash Manager and the Issuer Security Trustee together with a
certificate confirming the amount of the Increased Costs incurred by the
relevant Senior Noteholders), pay for the account of a Senior Noteholder the
amount of any Increased Cost incurred by that Senior Noteholder or any of its
Affiliates as a result of the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
compliance with any law or regulation made after the date of this Agreement.

 

  18.3.2 A Senior Noteholder intending to make a claim pursuant to this Clause
18.3 shall promptly notify the Transaction Agent as soon as possible after it
becomes aware of such event giving rise to the claim and the amount of the
claim, following which the Transaction Agent shall promptly notify the Issuer
(copying the Issuer Cash Manager and the Issuer Security Trustee).

 

  18.3.3 This Clause 18.3 does not apply to the extent any Increased Cost is:

 

  (i) compensated for by the payment of the Mandatory Cost;

 

  (ii) attributable to the wilful breach by the relevant Senior Noteholder or
any of its Affiliates of any law or regulation;

 

  (iii)

attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards,

 

 

 

27



--------------------------------------------------------------------------------

  a Revised Framework” published by the Basel Committee on Banking Supervision
(“BCBS”) in June 2004 in the form existing on the date of this Agreement (“Basel
II”) or any other law or regulation which implements Basel II (whether such
implementation, application or compliance is by a government, regulator, a
Senior Noteholder or any of its Affiliates) (but excluding any amendment arising
out of (A) “Basel III: A global regulatory framework for more resilient banks
and banking systems”, (B) “Basel III: international framework for liquidity risk
measurement, standards and monitoring”, (C) “Guidance for national authorities
operating the countercyclical capital buffer”, in the case of (A), (B) and
(C) published by the BCBS on 16 December 2010 each as amended, supplemented or
restated, (D) the rules for global systemically important banks contained in
“Global systemically important banks: assessment methodology and the additional
loss absorbency requirement – Rules text” published by the Basel Committee on
Banking Supervision in November 2011, as amended, supplemented or restated or
(E) any further guidance or standards in relation to the “Basel 3 framework”
published by the BCBS regarding Basel III ((A)-(D) being “Basel III”));

 

  (iv) attributable to the implementation or application of or compliance with
any Bank Levy or any other law or regulation which implements any Bank Levy
(whether such implementation, application or compliance is by a government,
regulator, Senior Noteholder or any of its Affiliates);

 

  (v) attributable to a FATCA Deduction required to be made by an Obligor or a
Finance Party; or

 

  (vi) compensated for by Clause 13.3 (Tax Gross-Up) (or would have been so
compensated but for the exclusion in Clause 13.3.2 applying).

For the purposes of item (iv) above, “Bank Levy” means:

 

  (a) the bank levy imposed by the United Kingdom government under the Finance
Act 2011;

 

  (b) the bank levy imposed by the French Government under the article 235 ter
ZE of the Code Général des Impôts;

 

  (c) the bank levy imposed by the German Government under the Bank
Restructuring Fund Regulation (Restrukturierungsfonds-verordnung, Fed. Law
Gazette 1 2011, p.1406) which has been issued pursuant to the provisions of the
Bank Restructuring Fund Act (Restrukturierungsfondsgesetz, Fed. Law Gazette 1
2010, p.1900, 1921); and

 

  (d) any other levy or Tax of a similar nature, which is imposed by reference
to the assets and liabilities of any financial institution in any jurisdiction
and which has been publicly announced at the date of this Agreement,

in each case in the form existing on the date of this Agreement.

 

18.4 Costs Indemnity

The Issuer agrees to indemnify the Transaction Agent, the Issuer Security
Trustee, the Issuer Cash Manager, the Registrar each of the Senior Noteholders
and their respective

 

 

 

28



--------------------------------------------------------------------------------

Affiliates, directors, officers, employees and agents (each, an “Indemnified
Party”) against any cost, loss or liability incurred by that Indemnified Party
as a result of:

 

  (a) the occurrence of any Event of Default; or

 

  (b) investigating any event which it reasonably believes is a Default; or

 

  (c) funding, or making arrangements to fund, its participation in a Senior
Advance requested by the Issuer in a Drawdown Notice but not made by reason of
the operation of any one or more of the provisions of this Agreement (other than
by reason of default or negligence by that Indemnified Party alone); or

 

  (d) a failure by the Issuer to pay any amount due under an Issuer Transaction
Document on its due date; or

 

  (e) acting or relying on any notice, request or instruction given pursuant to
a Transaction Document which it reasonably believes to be genuine, correct and
appropriately authorised.

 

19 Mitigation by the Senior Noteholders

 

  19.1.1 Each Senior Noteholder shall, in consultation with the Issuer, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 13.2 (Tax Gross-Up), Clause 18.3 (Increased Costs) or
paragraph 2 of Schedule 4 (Mandatory Cost) including (but not limited to)
transferring its rights and obligations under the Transaction Documents to
another Affiliate.

 

  19.1.2 Paragraph (a) above does not in any way limit the obligations of the
Issuer under the Transaction Documents.

 

  19.1.3 The Issuer shall promptly indemnify each Senior Noteholder for all
costs and expenses reasonably incurred by that Senior Noteholder as a result of
steps taken by it under this Clause 19.

 

  19.1.4 A Senior Noteholder is not obliged to take any steps under this Clause
19 if, in the opinion of that Senior Noteholder (acting reasonably), to do so
might be prejudicial to it.

 

20 Binding Effect

This Agreement shall be binding upon and inure to the benefit of the Issuer, the
Issuer Cash Manager, the Transaction Agent, the Registrar and the Issuer
Security Trustee and each of the Senior Noteholders and each of their respective
successors and assigns.

 

21 Changes to the Parties

 

21.1 Assignments and Transfers by the Issuer

The Issuer may not assign or transfer any of its rights and obligations under
this Agreement without the prior written consent of the Issuer Security Trustee
and the Transaction Agent, otherwise than in accordance with the Issuer Deed of
Charge.

 

 

 

29



--------------------------------------------------------------------------------

21.2 Assignments and Transfers by the Issuer Security Trustee

The Issuer Security Trustee may at its sole discretion assign all or any of its
rights under or in respect of this Agreement without the prior written consent
of any person to any successor Issuer Security Trustee in exercise of its rights
under the Issuer Deed of Charge, provided such assignment is in accordance with
the Issuer Deed of Charge.

 

21.3 Assignments and Transfers by the Issuer Cash Manager

The Issuer Cash Manager may at its sole discretion assign all or any of its
rights under or in respect of this Agreement without the prior written consent
of any person to any successor Issuer Cash Manager in exercise of its rights
under the Issuer Cash Management Agreement, provided such assignment is in
accordance with the Issuer Cash Management Agreement.

 

21.4 Transfers by Senior Noteholders; Accession of further Senior Noteholders

Any (i) Senior Noteholder, that is a Party hereto at the time of determination
(an “Existing Senior Noteholder”) which wishes to reduce its Senior Noteholder
Commitment and/or transfer its Senior Noteholder Principal Amount Outstanding,
or (ii) Existing Senior Noteholder that is a Conduit, which wishes to enter into
a Liquidity Facility Arrangement with a new or additional Liquidity Provider,
may transfer all or any of its rights and obligations under this Agreement to
(a) an Acceding Senior Noteholder, upon which such Acceding Senior Noteholder
will accede to and be a Party to this Agreement or (b) another Existing Senior
Noteholder who is a Party hereto at the time of determination, in each case
provided that:

 

  (i) in the case of an Acceding Senior Noteholder, the Acceding Senior
Noteholder accedes to the terms of the Issuer Transaction Documents to which the
Senior Noteholders are a party by duly executing and entering into a document in
the form set out in part 2 (Form of Senior Noteholder Accession Deed) of
schedule 6 (Forms of Accession Deed) to the Framework Agreement (the “Senior
Noteholder Accession Deed”);

 

  (ii) in the case of an Acceding Senior Noteholder that is a Conduit:

 

  (a) such Conduit confirms that it has entered into an appropriate Liquidity
Facility Arrangement or Liquidity Facility Arrangements with one or more
Liquidity Provider, each as the context shall require; and

 

  (b) if applicable, a Rating Agency Affirmation has been received from the
relevant Rating Agency;

 

  (iii) in the case of an Acceding Senior Noteholder, the Acceding Senior
Noteholder is a Qualifying Senior Noteholder and, in the case of a Senior
Noteholder who satisfies the condition in paragraph A of the definition of
“Qualifying Senior Noteholder”, it has duly executed a Quoted Eurobond WHT Form
substantially in the form of Schedule 9 to this Agreement (Quoted Eurobond WHT
Form) and provided such form to the Issuer (with a copy to the Issuer Cash
Manager and the Issuer Account Bank);

 

  (iv) in the case of an Acceding Senior Noteholder which is a Financial
Institution, such Financial Institution has a minimum long-term unsecured rating
of BBB from S&P or Fitch or Baa2 from Moody’s;

 

  (v)

in the case of an Acceding Senior Noteholder, such transfer is in compliance
with Clause 2 (Form, Denomination, Title and Register of Senior Notes) and the
selling

 

 

 

30



--------------------------------------------------------------------------------

  restrictions in Schedule 6 (Selling Restrictions) and that the Senior
Noteholder Commitment or the Senior Note Principal Amount Outstanding that is
the subject of the transfer is at least €100,000;

 

  (vi) in the case of a transfer of the Senior Note Principal Amount Outstanding
and/or Senior Noteholder Commitment in whole or in part, a form of transfer
substantially set out in Schedule 7 (Form of Transfer of Senior Note Principal
Amount Outstanding and/or Senior Noteholder Commitment) to this Agreement is
delivered to the Registrar, the Issuer Cash Manager and the Transaction Agent;

 

  (vii) each Senior Noteholder involved in the transfer has entered into a new
Senior Noteholder Fee Letter specifying, amongst other things, its Senior
Noteholder Commitment; and

 

  (viii) (other than in the case of an transfer to another member of the
relevant Senior Noteholder Group) prior written consent of the Central Servicer
has been obtained (such consent not to be unreasonably withheld or delayed).

With respect to an Acceding Senior Noteholder, if each of the conditions noted
in 21.4(i) to (viii) above have been satisfied, the Issuer shall provide a Note
Certificate to the Acceding Senior Noteholder.

 

21.5 Replacement Senior Noteholder

 

  21.5.1 If:

 

  (i) a Senior Noteholder has become and continues to be a Defaulting Senior
Noteholder; or

 

  (ii) at any time on or after the date which is six months before the earliest
FATCA Application Date for any payment by the Issuer to a Senior Noteholder (or
to the Transaction Agent for the account of that Senior Noteholder), that Senior
Noteholder is not, or has ceased to be, a FATCA Exempt Party and, as a
consequence, the Issuer will be required to make a FATCA Deduction from a
payment to that Senior Noteholder (or to the Transaction Agent for the account
of that Senior Noteholder) on or after that FATCA Application Date; or

 

  (iii) the Issuer becomes obliged to pay additional amounts pursuant to Clause
13.3 (Tax Gross-Up) or Clause 18.3 (Increased Costs) to a Senior Noteholder,

then the Issuer may, at any time by giving at least three (3) Business Days’
prior written notice to such Senior Noteholder (copied to the Transaction Agent,
the Issuer Security Trustee, the Issuer Cash Manager and the Central Servicer),
replace such Senior Noteholder (such Senior Noteholder being the “Replaced
Senior Noteholder”) by requiring the Replaced Senior Noteholder to (and, to the
extent permitted by law, such Replaced Senior Noteholder shall) transfer all
(and not part only) of its rights and obligations under this Agreement to any
one or more Conduits or Financial Institutions or to any Avis entity (provided
that, transfer to such Avis entity would not result in the Issuer being required
to pay additional amounts under Clause 13.3 (Tax Gross-Up)), including an
Existing Senior Noteholder, (each, a “Replacement Senior Noteholder”) selected
by the Issuer, and which confirms its willingness to assume and does assume all
the obligations

 

 

 

31



--------------------------------------------------------------------------------

or all the relevant obligations of the Replaced Senior Noteholder for a purchase
price at par in cash payable to the Replaced Senior Noteholder at the time of
transfer in an amount equal to the Senior Note Principal Amount Outstanding on
the Senior Notes of the Replaced Senior Noteholder plus all accrued interest,
Break Costs, Non-Utilisation Fees, and other fees, costs and expenses due in
accordance with the Transaction Documents to that Replaced Senior Noteholder.

For the purpose of this Clause 21.5, “Defaulting Senior Noteholder” means any
Senior Noteholder:

 

  (a) who has failed to make a Senior Advance by the relevant Senior Advance
Drawdown Date, unless its failure to pay is (a) caused by an administrative or
technical error or a Force Majeure Event and payment is made within five
(5) Business Days of its due date or (b) the Senior Noteholder is disputing in
good faith whether it is contractually obliged to make the payment in question;
or

 

  (b) who has otherwise rescinded or repudiated a Transaction Document.

 

  21.5.2 The replacement of a Senior Noteholder pursuant to this Clause 21.5
shall be subject to the following conditions:

 

  (i) the Issuer has paid all amounts due and payable to the Replaced Senior
Noteholder pursuant to Clause 13.3 (Tax Gross-Up) or Clause 18.3 (Increased
Costs);

 

  (ii) the Issuer shall have no right to replace the Transaction Agent or the
Issuer Security Trustee by virtue of this Clause 21.5;

 

  (iii) neither the Transaction Agent nor the Replaced Senior Noteholder (nor
any other Party) shall have any obligation to the Issuer to find a Replacement
Senior Noteholder;

 

  (iv) the transfer must take place no later than 30 (thirty) Business Days
after the delivery of the notice in Clause 21.5.1 above;

 

  (v) in no event shall the Replaced Senior Noteholder be required to pay or
surrender to the Replacement Senior Noteholder any of the fees received by the
Replaced Senior Noteholder pursuant to the Transaction Documents;

 

  (vi) the Replaced Senior Noteholder shall only be obliged to transfer its
rights and obligations once it is satisfied that it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to that transfer to the Replacement Senior
Noteholder (provided that the Replaced Senior Noteholder shall perform such
checks as soon as reasonably practicable following delivery of a notice referred
to in Clause 21.5.1 and shall notify the Transaction Agent, the Central Servicer
and the Issuer when it is satisfied that it has complied with those checks);

 

  (vii) if the Replacement Senior Noteholder is not an Existing Senior
Noteholder, it shall accede to the terms of this Agreement by duly executing and
entering into a Senior Noteholder Accession Deed;

 

 

 

32



--------------------------------------------------------------------------------

  (viii) if the Replacement Senior Noteholder is not an Existing Senior
Noteholder, a Further Senior Note shall be issued by the Issuer and subscribed
for by the Replacement Senior Noteholder(s) and a Note Certificate shall be
provided to such Replacement Senior Noteholder;

 

  (ix) the Senior Noteholder Commitment of the Replaced Senior Noteholder shall
be reduced to zero and any Senior Notes of that Replaced Senior Noteholder then
outstanding shall be redeemed and/or cancelled in accordance with Clause 9.4
(Cancellation); and

 

  (x) the conditions of Clause 21.4 (Transfers by Senior Noteholders; Accession
of further Senior Noteholders) must be satisfied, as if references to “Acceding
Senior Noteholder” are to “Replacement Senior Noteholder”.

If each of the conditions noted in 21.5.2(i) to (ix) above have been satisfied,
the Issuer shall, where such Replacement Senior Noteholder is not an Existing
Senior Noteholder, provide a Note Certificate to the Replacement Senior
Noteholder (with a copy to the Registrar), and the Registrar shall reflect such
changes (of which it is notified) in the Register.

 

21.6 Senior Noteholder Groups

Any Senior Noteholder may, at any time, establish an investor group (a “Senior
Noteholder Group”) comprising itself and its Affiliate and/or any sponsored
conduit, provided that if such Affiliate or such sponsored conduit is not
already a Senior Noteholder, such Affiliate must satisfy the provisions of
Clause 21.4 (Transfers by Senior Noteholders; Accession of further Senior
Noteholders) and accede to this Agreement.

 

22 Terms of Appointment of the Registrar; Changes in Registrar

 

22.1 Appointment

The Issuer appoints the Registrar at its Specified Office as its agent in
relation to the Senior Notes for the purposes specified in this Agreement and
all matters incidental thereto.

 

22.2 Acceptance of appointment

The Registrar accepts its appointment as agent of the Issuer in relation to the
Senior Notes and shall perform all matters expressed to be performed by it in
this Agreement.

 

22.3 Rights and powers

The Registrar may, in connection with its services hereunder:

 

  22.3.1 Absolute owner: except as ordered by a court of competent jurisdiction
or as required by law and notwithstanding any notice of ownership, trust or any
other interest therein, treat the person entered in the Register as the owner of
any Senior Note as the absolute owner thereof;

 

  22.3.2 Correct terms: assume that the terms of each Senior Note as issued are
correct;

 

  22.3.3 Determination by Issuer and the Transaction Agent: refer any question
relating to the ownership of any Senior Note or the contents of the Register or
the adequacy and sufficiency of any evidence supplied in connection with the
replacement of any of the same to the Issuer and the Transaction Agent for
determination by the Issuer and the Transaction Agent and shall rely upon any
determination so made without any liability to any person;

 

 

 

33



--------------------------------------------------------------------------------

  22.3.4 Genuine documents: rely upon the terms of any notice, communication or
other document reasonably believed by it to be genuine;

 

  22.3.5 Lawyers and professional advisers: (i) engage the advice or services of
any lawyers or other professional advisers whose advice or services it considers
necessary and rely upon any advice so obtained and (ii) failure to consult any
lawyers shall not be construed as evidence of the Registrar not acting in good
faith; and

 

  22.3.6 Expense or liability: treat itself as being released from any
obligation to take any action hereunder which it reasonably expects will result
in any expense or liability to it, the payment of which within a reasonable time
is not, in its reasonable opinion, assured to it.

 

22.4 Extent of Duties

The Registrar shall only be obliged to perform the duties set out herein. The
Registrar shall not:

 

  (i) Fiduciary duty: be under any fiduciary duty or other obligation towards or
have any relationship of agency or trust for or with any person other than the
Issuer;

 

  (ii) Enforceability of any Senior Note: be responsible for or liable in
respect of the legality, validity or enforceability of any Senior Note or any
act or omission of any other person; or

 

  (iii) No agency or trust relation to any Senior Note transferor or transferee:
assume any relationship of agency or trust to any transferor or transferee, or
potential transferor or transferee, of each Senior Note or any portion of the
Senior Note Principal Amount Outstanding, and shall act solely as agent of the
Issuer.

 

22.5 Resignation

The Registrar may resign its appointment as the agent of the Issuer hereunder
and/or in relation to the Senior Note upon the expiration of not less than 30
days’ notice to that effect by the Registrar to the Issuer and the other parties
hereto provided that:

 

  (i) Payment date: if in relation to any Senior Note any such resignation which
would otherwise take effect less than three (3) Business Days before or after
the date for redemption of such Senior Note or any interest or other payment
date in relation to any such Senior Note, such resignation shall not take
effect, in relation to such Senior Note only, until the third day following such
date; and

 

  (ii) Successors: in respect of any Senior Note, such resignation shall not be
effective until a successor thereto has been appointed pursuant to Clause 22.8
(Additional and successor registrar) or in accordance with Clause 22.9
(Registrar may appoint successors) and notice of such appointment has been given
in accordance with this Agreement.

 

22.6 Revocation

The Issuer may revoke its appointment of the Registrar as its agent hereunder
and/or in relation to any Senior Note by not less than 30 days’ notice to that
effect to the Registrar,

 

 

 

34



--------------------------------------------------------------------------------

provided that such revocation shall not be effective until a successor thereto
has been appointed by the Issuer as its agent in relation to such Senior Note
and notice of such appointment has been given in accordance with this Agreement.

 

22.7 Automatic termination

 

  22.7.1 The appointment of the Registrar shall terminate forthwith if the
Registrar becomes incapable of acting, a Third Party Insolvency Event occurs and
is continuing in relation to the Registrar or a Third Party Insolvency
Proceeding has commenced and is outstanding against the Registrar.

 

  22.7.2 If the appointment of the Registrar is terminated in accordance with
this Clause 22.7, the Issuer shall forthwith appoint a successor in accordance
with Clause 22.8 (Additional and successor registrar).

 

22.8 Additional and successor registrar

The Issuer may appoint a successor registrar and shall forthwith give notice of
any such appointment to the holders of the Senior Note and the other parties
hereto, whereupon the Issuer and the additional or successor registrar shall
acquire and become subject to the same rights and obligations between themselves
as if they had entered into an agreement in the form mutatis mutandis of this
Agreement.

 

22.9 Registrar may appoint successors

If the Registrar gives notice of its resignation in accordance with Clause 22.5
(Resignation) and by the tenth day before the expiry of such notice a successor
has not been duly appointed in accordance with Clause 22.8 (Additional and
successor registrar), the Registrar may itself appoint as its successor any
reputable and experienced financial institution and give notice of such
appointment to the Parties to this Agreement, whereupon the Issuer and such
successor shall acquire and become subject to the same rights and obligations
between themselves as if they had entered into an agreement in the form mutatis
mutandis of this Agreement.

 

22.10 Release

Upon any resignation or revocation taking effect under Clause 22.5 (Resignation)
or Clause 22.6 (Revocation) or any termination taking effect under Clause 22.7
(Automatic termination), the Registrar shall:

 

  (i) Discharge: be released and discharged from its obligations under this
Agreement (save that it shall remain entitled to the benefit of and subject to
Clause 23 (Registrar’s Fees and Expenses));

 

  (ii) Registrar’s records: deliver to the Issuer and its successor a copy,
certified as true and up to date by an officer or authorised signatory of the
Registrar, of the records maintained by it in accordance with Clause 2.2
(Register of Senior Notes); and

 

  (iii) Moneys and papers: forthwith (upon payment to it of any amount due to it
in accordance with Clause 23 (Registrar’s Fees and Expenses)) transfer all
moneys and papers to its successor and, upon appropriate notice, provide
reasonable assistance to its successor for the discharge of its duties and
responsibilities hereunder.

 

 

 

35



--------------------------------------------------------------------------------

22.11 Merger

Any legal entity into which the Registrar is merged into, converted into or
transferred to, any legal entity resulting from any merger, conversion or
transfer to which such Registrar is a party shall, to the extent permitted by
applicable law, be the successor to such Registrar without any further
formality, whereupon the Issuer and such successor shall acquire and become
subject to the same rights and obligations between themselves as if they had
entered into an agreement in the form mutatis mutandis of this Agreement. Notice
of any such merger, conversion or transfer shall forthwith be given by such
successor to the Issuer and the Registered Holders and the other parties hereto.

 

22.12 Changes in Specified Offices

If the Registrar decides to change its Specified Office (which may only be
effected within the same country unless the prior written approval of the Issuer
has been obtained), it shall give notice to the Transaction Agent and the Issuer
(with a copy to the Issuer Cash Manager and the Issuer Security Trustee) of the
address of the new Specified Office stating the date on which such change is to
take effect, which date shall be not less than thirty (30) days after the date
of such notice. The Issuer shall at its own expense not less than 14 days prior
to the date on which such change is to take effect (unless the appointment of
the Registrar is to terminate pursuant to any of the foregoing provisions of
this Clause 22 on or prior to the date of such change) give notice thereof to
the Registered Holders and the other Parties hereto.

 

23 Registrar’s Fees and Expenses

 

23.1 Fees

The Issuer shall pay (in accordance with the applicable Issuer Priority of
Payment) to the Registrar for account of the Registrar such fees as may have
been separately agreed between, amongst others, the Registrar and the Issuer in
respect of the services of the Registrar hereunder (plus any applicable VAT) and
the Registrar shall notify the Issuer Cash Manager (in advance) of such fees
payable.

 

23.2 Expenses

The Issuer shall on demand (but in accordance with the applicable Issuer
Priority of Payment) reimburse the Registrar for all expenses (including,
without limitation, legal fees and any publication, advertising, communication,
courier, postage and other out-of-pocket expenses) properly incurred in
connection with its services hereunder (plus any applicable VAT), and the
Registrar shall notify the Issuer Cash Manager in respect of expenses due and
payable.

 

23.3 Taxes

The Issuer shall pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) which
may be payable upon or in connection with the execution and delivery of this
Agreement and the Issuer shall indemnify the Registrar on demand against any
claim, demand, action, liability, damages, cost, loss or expense (including,
without limitation, legal fees and any applicable VAT) which it may incur or
which may be made against it as a result or arising out of or in relation to any
failure to pay or delay in paying any of the same. All payments by the Issuer
under this Clause 23 shall be made free and clear of, and without withholding or
deduction

 

 

 

36



--------------------------------------------------------------------------------

for, any taxes, duties, assessments or governmental charges of whatsoever nature
imposed, levied, collected, withheld or assessed unless such withholding or
deduction is required by law. In that event, the Issuer shall pay such
additional amounts as will result in the receipt by the Registrar of such
amounts as would have been received by it if no such withholding or deduction
had been required.

 

23.4 Registrar’s Indemnity

The Issuer shall indemnify the Registrar against any loss, liability, cost,
claim, action, demand or expense (including, but not limited to, all costs,
charges and expenses paid or incurred in disputing or defending any of the
foregoing) which it may incur or which may be made against it arising out of or
in relation to or in connection with its appointment or the exercise of its
functions under this Agreement except such as may result from the negligence,
wilful default or fraud of the Registrar or that of its officers, employees,
sub-contractors or delegates.

 

24 Delegation by the Issuer to the Issuer Cash Manager

The parties hereto acknowledge and agree that the Issuer may (with the prior
agreement of the Issuer Cash Manager) delegate all or part of its obligations
under this Agreement to the Issuer Cash Manager and the Parties hereto are
hereby notified of such delegation. The Parties hereto shall treat all notices
or determinations communicated by the Issuer Cash Manager as being delivered by
(or on behalf of) the Issuer.

 

25 Incorporation of Common Terms

The Common Terms shall be incorporated by reference into this Agreement. If
there is any conflict between the Common Terms as incorporated by reference into
this Agreement and the other provisions of this Agreement, the provisions of the
incorporated Common Terms shall prevail to the fullest extent permitted by
applicable law.

 

26 Governing Law

This Agreement and any non-contractual obligations arising out of it or in
connection with it shall be governed by English law.

 

27 Jurisdiction

 

27.1 The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).

 

27.2 The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no such Party will argue to
the contrary.

 

27.3 This Clause 27 is for the benefit of the Issuer Secured Creditors only. The
Issuer Secured Creditors shall not be prevented from taking proceedings relating
to a Dispute in any other courts with jurisdiction. To the extent allowed by
law, such Parties may take concurrent proceedings in any number of
jurisdictions.

 

 

 

37



--------------------------------------------------------------------------------

28 Service of Process

 

28.1 Without prejudice to any other mode of service allowed under any relevant
law, the Issuer:

 

  (a) irrevocably appoints Avis Finance Company Limited as its agent for service
of process in relation to any proceedings before the English courts in
connection with any Transaction Document to which it is a party; and

 

  (b) agrees that failure by a process agent to notify the Issuer of the process
will not invalidate the proceedings concerned.

 

28.2 If for any reason such agent shall cease to be such agent for the service
of process, the Issuer shall forthwith appoint a new agent for service of
process in England and deliver to the Transaction Agent and the other parties
hereto a copy of the new agent’s acceptance of that appointment within 30 days.

 

28.3 Nothing shall affect the right to serve process in any other manner
permitted by law.

 

29 Third Parties Rights

 

29.1 Unless expressly provided to the contrary in this Agreement, a person who
is not a Party has no right under the Contracts (Rights of Third Parties) Act
1999 (the “Third Parties Rights Act”) to enforce or to enjoy the benefit of any
term of this Agreement.

 

29.2 Notwithstanding any term of this Agreement, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

In witness whereof this Agreement has been entered into by the Parties hereto on
the day and year first above written.

 

 

 

38



--------------------------------------------------------------------------------

Schedule 1

Initial Senior Noteholders

 

1 BANK OF AMERICA NATIONAL ASSOCIATION, LONDON BRANCH, a national banking
association organised and existing under the laws of the United States of
America, acting for the purposes of this Agreement through its London branch,
with registered number FC 002984 and registered office at 2, King Edward Street,
London EC1A 1HQ.

 

2 CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a société anonyme organised and
existing under the laws of France whose registered office is 9, quai du
Président Paul Doumer, 92920 Paris La Défense Cedex, France, registered with the
trade registry of Nanterre under number 304187701 RCS Nanterre.

 

3 DEUTSCHE BANK AG, LONDON BRANCH, an Aktiengesellschaft incorporated under the
laws of the Federal Republic of Germany and having its principal place of
business at Taunusanlage 12, 60235, Frankfurt am Main, Germany, acting through
its London Branch operating in the United Kingdom under branch number BR00005,
whose address is at Winchester House, 1 Great Winchester Street, London EC2N
2DB.

 

4 NATIXIS, a limited liability company incorporated under the laws of France
with registered number 542044524 Paris and registered office at 30 Avenue Pierre
Mendès-France-75013 Paris, France.

 

5 SCOTIABANK EUROPE PLC, a public limited company incorporated under the laws of
England and Wales with registered number 00817692 and registered office at 201
Bishopsgate, 6th Floor, London EC2M 3NS.

 

 

 

39



--------------------------------------------------------------------------------

Schedule 2

Form of Senior Noteholder Commitment Letter

[DATE]

[—]

(the “Senior Noteholder”)

[REGISTERED ADDRESS]

Copy to:

 

1. Crédit Agricole Corporate and Investment Bank (as the Transaction Agent)

9, quai du Président Paul Doumer

92920 Paris la Défense

France

 

2. Deutsche Trustee Company Limited (as the Issuer Security Trustee)

Winchester House

1 Great Winchester Street

London EC2N 2DB

 

3. Deutsche Bank AG, London Branch (as the Issuer Cash Manager)

Winchester House

1 Great Winchester Street

London EC2N 2DB

 

4. Avis Finance Company Limited (as the Central Servicer)

Avis House, Park Road, Bracknell

Berkshire RG12 2EW

Dear Sirs

Avis Europe Fleet Securitisation – Senior Noteholder Fee Letter in relation to
the Commitment Fee, Non-Utilisation Fee and Margin Letter

 

1 General

 

1.1 We refer to the Framework Agreement and the Issuer Note Issuance Facility
Agreement (the “Agreements”). This is a Senior Noteholder Fee Letter.

 

1.2 Unless otherwise defined in this Senior Noteholder Fee Letter or the context
requires otherwise, capitalised words and expressions used in this Senior
Noteholder Fee Letter have the meanings ascribed to them in the Master
Definitions Agreement dated on or about the date hereof, and entered into by,
amongst others, the Issuer, the Issuer Security Trustee and the Transaction
Agent (the “Master Definitions Agreement”) (as the same may be amended, varied
or supplemented from time to time).

 

 

 

40



--------------------------------------------------------------------------------

1.3 The provisions of clause 2 (Principles of Interpretation and Construction)
of the Master Definitions Agreement shall apply herein as if set out in full
herein and as if references therein to “this Agreement” were to this Senior
Noteholder Fee Letter.

 

1.4 Each of (i) the Issuer (a private limited company incorporated under the
laws of Ireland with registered number 463656 and having its registered office
at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland) and (ii) the Senior
Noteholder ([insert details of registered address and company registration
number or equivalent]1), acknowledges the rights, duties, discretions and
obligations set out within the Framework Agreement and acknowledges that this
Senior Noteholder Fee Letter should be read in conjunction with the Framework
Agreement.

 

1.5 The Common Terms shall be incorporated by reference into this Senior
Noteholder Fee Letter. If there is any conflict between the Common Terms as
incorporated by reference into this Senior Noteholder Fee Letter and the other
provisions of this Senior Noteholder Fee Letter, the provisions of the
incorporated Common Terms shall prevail to the fullest extent permitted by
applicable law.

 

1.6 If there is any inconsistency between the definitions given in this Senior
Noteholder Fee Letter and those given in the Master Definitions Agreement or any
other Transaction Documents, the definitions set out in this Senior Noteholder
Fee Letter will prevail.

 

2 Senior Noteholder Commitment

We refer to the Issuer Note Issuance Facility Agreement. The Senior Noteholder
Commitment of the above named Senior Noteholder with effect from [—] is €[—].

 

3 Commitment Fees

 

3.1 The commitment fees payable to the Senior Noteholder pursuant to the
Agreements (the “Commitment Fees”) amounts to [—] per cent. of the Senior
Noteholder Commitment (as set out in Clause 2), being €[—] and is payable on the
Initial Funding Date.

 

4 Non-Utilisation Fees

The Non-Utilisation Fees referred to in clause 7.4 of the Issuer Note Issuance
Facility Agreement amounts to:

 

  (a) if the extent of the Senior Noteholder Commitment that is utilised is less
than 50 per cent. of the Senior Noteholder Commitment, then [—] per cent. of the
Senior Noteholder Available Commitment; and

 

  (b) if the extent of the Senior Noteholder Commitment that is utilised is
50 per cent. or more of the Senior Noteholder Commitment, then [—] per cent. of
the Senior Noteholder Available Commitment,

calculated on a daily basis, and is payable, if applicable, on each Settlement
Date.

 

5 Senior Advance Margin

 

5.1 We refer to the definition of “Interest Rate” in clause 1 of the Master
Definitions Agreement.

 

5.2 The Senior Advance Margin payable to the Senior Noteholder pursuant to the
Agreements amounts to:

 

 

1  Senior Noteholder to provide the legal name, registered address and company
registration number.

 

 

 

41



--------------------------------------------------------------------------------

  5.2.1 if the Senior Notes are not rated by any Rating Agency approved by the
Transaction Agent or if the Senior Notes (if rated) are not rated at least “A”
by DBRS, [—] per cent.; and

 

  5.2.2 if the Senior Notes are rated at least “A” by DRBS, [—] per cent.,
provided that such Senior Advance Margin applies from and including the
Settlement Date following the date on which Senior Notes are so rated,

and is payable on each Settlement Date.

 

6 Payments

 

6.1 Payment of the fees under this Senior Noteholder Fee Letter should be made
to the following account:

[Account details to be inserted]2

 

6.2 The amounts payable under this Senior Noteholder Fee Letter:

 

  6.2.1 are non-refundable and non-creditable against other fees payable in
connection with the Framework Agreement and the Issuer Note Issuance Facility
Agreement; and

 

  6.2.2 shall be paid in full, without (and free and clear of any deduction for)
set-off or counterclaim.

 

6.3 The fees payable pursuant to this letter are exclusive of any VAT or similar
charge. If any VAT or similar charge is chargeable in connection with this fee,
the Issuer shall pay that VAT or similar charge at the same time as it pays this
fee.

 

6.4 All payments shall be paid without any deduction or withholding for or on
account of tax (a “Tax Deduction”) unless a Tax Deduction is required by law. If
a Tax Deduction is required by law to be made, the amount of the payment due
shall be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.

 

7 Governing law

This Senior Noteholder Fee Letter and any non-contractual obligations arising
out of or in connection with it are governed by English law.

Yours faithfully

CARFIN FINANCE INTERNATIONAL LIMITED

By:

Agreed and accepted by

[SENIOR NOTEHOLDER]

By:

 

 

2  If the Interest Rate is paid into an account different from the above, please
provide those account details for the payment of Senior Advance Margin.

 

 

 

42



--------------------------------------------------------------------------------

Schedule 3

Senior Note Certificate

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION, AND ACCORDINGLY MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OF
AMERICA, OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (AS DEFINED IN
REGULATION S UNDER THE SECURITIES ACT).

SERIAL NO. [—]

CARFIN FINANCE INTERNATIONAL LIMITED

(a private limited company incorporated under the laws of Ireland with
registered number 463656)

(“Issuer”)

This senior note (the “Senior Note”) is issued by the Issuer and is constituted
by the issuer note issuance facility agreement (the “Issuer Note Issuance
Facility Agreement”) dated [—] and made between, inter alios, the Issuer, Crédit
Agricole Corporate and Investment Bank and [—]. This Senior Note is issued
subject to, and with the benefit of, the terms and conditions contained in the
Issuer Note Issuance Facility Agreement, which are incorporated by reference
herein. Terms used herein have the respective meanings specified in the Issuer
Note Issuance Facility Agreement.

THIS IS TO CERTIFY that [—] is the registered holder (the “Senior Noteholder”)
of this Senior Note of its Senior Note Principal Amount Outstanding, as recorded
in the Register. For value received, the Issuer, subject to and in accordance
with the Issuer Note Issuance Facility Agreement, promises to pay to the
registered holder of this Senior Note on the relevant Senior Advance Repayment
Date amounts owing to it in the manner specified in the Issuer Note Issuance
Facility Agreement.

This Senior Note is in registered form and is not transferable in part.

 

SIGNED AND DELIVERED as a deed   ) by a duly authorised attorney of   )
CARFIN FINANCE INTERNATIONAL   ) LIMITED   ) in the presence of:   )

Witness’s signature:

Witness’s name

(in capitals):

Witness’s address

ISSUED as of [—]

 

 

 

43



--------------------------------------------------------------------------------

Schedule 4

Mandatory Cost

 

1 The Mandatory Cost is an addition to the interest rate to compensate Senior
Noteholders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

2 On the first day of each Senior Advance Interest Period (or as soon as
possible thereafter) the Transaction Agent shall calculate, as a percentage
rate, a rate (the “Additional Cost Rate”) for each Senior Noteholder, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Transaction Agent as a weighted average of the Senior
Noteholders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Senior Noteholder in the relevant Senior Advance) and will
be expressed as a percentage rate per annum.

 

3 The Additional Cost Rate for any Senior Noteholder lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Senior Noteholder to the Transaction Agent. This percentage will be certified by
that Senior Noteholder in its notice to the Transaction Agent to be its
reasonable determination of the cost (expressed as a percentage of that Senior
Noteholder’s participation in all Senior Advances made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.

 

4 The Additional Cost Rate for any Senior Noteholder lending from a Facility
Office in the United Kingdom will be calculated by the Transaction Agent as
follows:

in relation to a sterling Senior Advance:

 

  AB + C(B - D) + E × 0.01  

per cent. per annum

 

     100 – (A + C)     

in relation to a Senior Advance in any currency other than sterling:

 

  E × 0.01  

per cent. per annum.

 

     300     

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Senior Noteholder is from time to time required
to maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Senior Advance Margin and
the Mandatory Cost and, if the Senior Advance is an Unpaid Sum, the additional
rate of interest specified in paragraph (a) of Clause 9.7 (Default interest))
payable for the relevant Senior Advance Interest Period on the Senior Advance.

 

  C is the percentage (if any) of Eligible Liabilities which that Senior
Noteholder is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.

 

 

 

44



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Transaction Agent on interest bearing Special Deposits.

 

  E is designed to compensate Senior Noteholders for amounts payable under the
Fees Rules and is calculated by the Transaction Agent as being the average of
the most recent rates of charge supplied by the Reference Banks to the
Transaction Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

 

5 For the purposes of this Schedule:

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

“Facility Office” means the office or offices notified by a Senior Noteholder to
the Transaction Agent in writing on or before the date it becomes a Senior
Noteholder (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement;

“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union;
and

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6 In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7 If requested by the Transaction Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Transaction Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8 Each Senior Noteholder shall supply any information required by the
Transaction Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Senior Noteholder shall supply the
following information on or prior to the date on which it becomes a Senior
Noteholder:

 

  8.1 the jurisdiction of its Facility Office; and

 

 

 

45



--------------------------------------------------------------------------------

  8.2 any other information that the Agent may reasonably require for such
purpose.

Each Senior Noteholder shall promptly notify the Transaction Agent of any change
to the information provided by it pursuant to this paragraph.

 

9 The percentages of each Senior Noteholder for the purpose of A and C above and
the rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Transaction Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Senior
Noteholder notifies the Transaction Agent to the contrary, each Senior
Noteholder’s obligations in relation to cash ratio deposits and Special Deposits
are the same as those of a typical bank from its jurisdiction of incorporation
with a Facility Office in the same jurisdiction as its Facility Office.

 

10 The Transaction Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Senior Noteholder and shall be entitled to assume that the information
provided by any Senior Noteholder or Reference Bank pursuant to paragraphs 3, 7
and 8 above is true and correct in all respects.

 

11 The Transaction Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Senior Noteholders on the basis of the
Additional Cost Rate for each Senior Noteholder based on the information
provided by each Senior Noteholder and each Reference Bank pursuant to
paragraphs 3, 7 and 8 above.

 

12 Any determination by the Transaction Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Senor Noteholder shall, in the absence of manifest error, be
conclusive and binding on all Parties.

 

13 The Transaction Agent may from time to time, after consultation with the
parties, determine and notify to all parties (including, without limitation,
providing written notice to the Issuer, copied to the Issuer Cash Manager) any
amendments or variations which are required to be made to the formula set out
above in order to comply with any change in law or any requirements from time to
time imposed by the Bank of England or the Financial Services Authority (or, in
either case, any other authority which replaces all or any of its functions).

 

 

 

46



--------------------------------------------------------------------------------

Schedule 5

Form of Senior Noteholder Commitment Increase Request Notice and Senior
Noteholder Acknowledgement

 

From:   CarFin Finance International Limited as Issuer To:   [—] as Senior
Noteholders cc:  

[—] as Registrar

[—] as Issuer Cash Manager

[—] as Transaction Agent

[—] as Issuer Security Trustee

[—] as Central Servicer

Dear Sirs

 

1 We refer to the Issuer Note Issuance Facility Agreement (the “Agreement”)
dated [—] and made between, among others, the Issuer and the Senior Noteholders.
Terms defined in the Agreement shall bear the same meaning in this Senior
Noteholder Commitment Increase Request Notice.

 

2 We hereby give you notice, pursuant to Clause 5.1 (Increase in Senior
Noteholder Commitments) of the Agreement, that we wish [further] to increase the
Total Senior Noteholder Commitments as follows, subject to the terms and
conditions of the Agreement and the other Transaction Documents:

 

2.1 [Unallocated] Senior Noteholder Commitment Increase Request Amount: [—]

 

2.2 [Further] Response Time: [—]

 

3 We hereby request that each Senior Noteholder inform us by the [Further]
Response Time whether such Senior Noteholder is willing [further] to increase
its Senior Noteholder Commitment, and the maximum increased amount of such
Senior Noteholder’s Senior Noteholder Commitment, in accordance with Clause
5.1.3 or 5.1.5 of the Agreement.

 

4 The Notional Commitments as at the date of this notice are as follows:

 

[—]:    €[—] [—]:    €[—] [—]:    €[—]

 

5 This Senior Noteholder Commitment Increase Request Notice and any
non-contractual obligations arising out of or in connection with it are governed
by English Law.

 

Yours faithfully,

 

for and on behalf of

CARFIN FINANCE INTERNATIONAL LIMITED

 

 

 

47



--------------------------------------------------------------------------------

Acknowledgement of Form of Commitment Increase Request Notice

 

From:   [name of Senior Noteholder] To:   CarFin Finance International Limited
as Issuer cc:  

[—] as Registrar

[—] as Issuer Cash Manager

[—] as Transaction Agent

[—] as Security Trustee

[—] as Central Servicer

Dear Sirs

 

1 [We[, name of Senior Noteholder] confirm that we are willing [further] to
increase our Senior Noteholder Commitment by the following amount:

[—]]

 

2 [We[, name of Senior Noteholder] confirm that we are not willing to increase
our Senior Noteholder Commitment]

 

Yours faithfully,

 

for and on behalf of

[Name of Senior Noteholder]

 

 

 

48



--------------------------------------------------------------------------------

Schedule 6

Selling Restrictions

 

1 General

No action has been or will be taken in any jurisdiction by the Issuer that would
permit a public offering of the Senior Note or Senior Advances or possession or
distribution of any offering material in relation to the Senior Note or Senior
Advances, in any country or jurisdiction where action for that purpose is
required.

 

2 United States

To the extent that the Senior Notes are securities as defined in Section 2(a)(1)
of the Securities Act of 1933 then the following selling restrictions apply.

 

2.1 No registration under the United States Securities Act of 1933, as amended
(the “Securities Act”)

 

  (a) The Senior Note or Senior Advances have not been and will not be
registered under the Securities Act, or the securities laws of any state of the
United States or jurisdiction and, subject to certain exceptions, may not be
offered and sold within the United States or to or for the benefit of US
persons, as defined under Regulation S under the Securities Act (“Regulation
S”). In addition, the Issuer has not been and will not be registered as an
investment company under the United States Investment Company Act of 1940, as
amended.

 

  (b) Unless and to the extent otherwise expressly agreed with the Issuer, the
Senior Note and Senior Advances may be offered and sold only outside the United
States pursuant to and in reliance upon Regulation S to, or for the account or
benefit of, persons who are not U.S. Persons (as defined in Regulation S) in
Offshore Transactions (as defined in Regulation S).

 

2.2 Compliance by Issuer with United States securities laws

The Issuer represents, warrants and agrees that:

 

  (i) neither it nor any of its affiliates (including any person acting on
behalf of the Issuer or any of its affiliates) has offered or sold, or will
offer or sell, any Senior Note or Senior Advances in any circumstances which
would require the registration of any of the Senior Notes under the Securities
Act;

 

  (ii) neither the Issuer nor any of its affiliates nor any person acting on its
or their behalf has engaged or will engage in any “directed selling efforts” (as
defined in Regulation S) with respect to the Senior Note or Senior Advances;

 

  (iii) neither the Issuer nor any of its affiliates nor any person acting on
its or their behalf has engaged or will engage in any form of general
solicitation or general advertising (as those terms are used in Rule 502(c)
under the Securities Act) in connection with any offer or sale of the Senior
Note or Senior Advances in the United States; and

 

  (iv) it is a “foreign issuer” (as such term is defined in Regulation S) which
reasonably believes that there is no “substantial US market interest” (as such
term is defined in Regulation S) in its debt securities (as defined in
Regulation S).

 

2.3 Interpretation

Terms used in paragraphs 2.1 and 2.2 above have the meanings given to them by
Regulation S under the Securities Act.

 

 

 

49



--------------------------------------------------------------------------------

Schedule 7

Form of Transfer of Senior Note Principal Amount Outstanding and/or Senior

Noteholder Commitment

 

To:   [—] as Issuer To:   [—] as Issuer Cash Manager (on behalf of the Issuer)
To:   [—] as Transaction Agent To:   [—] as Registrar To:   [—] as Central
Servicer

We refer to:

 

(1) the Issuer Note Issuance Facility Agreement dated [—] and made between,
amongst others, the Initial Senior Noteholders, the Issuer and the Transaction
Agent (such terms as defined therein); and

 

(2) the variable funding note issued as of [—] with Serial Number [—] (the
“Senior Note”) of CarFin Finance International Limited.

For Value Received                                          
                        being the Registered Holder of a Senior Note, hereby
transfers

 

to  

 

of  

 

 

 

 

 

• €[—] in Senior Note Principal Amount Outstanding

 

• €[—] in Senior Noteholder Commitment

 

• in consideration of €[—] as the purchase price payable

[We irrevocably request and authorise [—] (the “Registrar”), in its capacity as
registrar in relation to the Senior Note (or any successor) to record the
transfer of Senior Note Principal Amount Outstanding by means of appropriate
entries in the register kept by it.][Delete if transfer of Senior Noteholder
Commitment only]

Location of branch of Transferee Senior Noteholder: [—]

The Transferee Senior Noteholder confirms that it is a Qualifying Senior
Noteholder and, in the case of a Senior Noteholder who satisfies the condition
in paragraph A of the definition of “Qualifying Senior Noteholder”, it has
completed and attached a Quoted Eurobond WHT Form.

 

 

 

50



--------------------------------------------------------------------------------

Dated: [—]

 

By:  

 

  (duly authorised)   [Name of Transferor Senior Noteholder]

Dated: [—]

 

By:  

 

  (duly authorised)   [Name of Transferee Senior Noteholder]

Acknowledged by the Registrar:

Dated: [—]

[Registrar]

By:

 

 

 

51



--------------------------------------------------------------------------------

Schedule 8

Form of the Register

Register for each Senior Note

 

Number

  Date of
Issuance   Senior
Noteholder
Name   Senior Noteholder
Address and bank
account details for
payment   Senior
Noteholder
Group   Initial
Principal
Amount   Date of transfer of
Senior Note
Principal Amount
Outstanding   Date, Amount and
Reference Number
of each Senior
Note Advance   Senior Note
Principal Amount
Outstanding after
Senior Note
Advance   Date of Repayment
Prepayment or
transfer of Senior
Note Principal
Amount
Outstanding   Senior Note
Principal Amount
Outstanding after
Repayment,
Prepayment  or
Transfer   Date of payment of
interest on Senior
Note and Amount
of  interest                                                                    
                                                                               
                                                                               
                                                                               
                     

 

 

 

52



--------------------------------------------------------------------------------

Schedule 9

Quoted Eurobond WHT Form

Interest on Quoted Eurobonds

Declaration of residence outside Ireland for the purposes of

Section 64(7) Taxes Consolidation Act 19973

Before completing this declaration, please consult the notes overleaf in
relation to residence.

 

Declaration on own behalf

I/we/the company* declare that I am/we are/the company* is beneficially entitled
to the interest in respect of which this declaration is made and that

 

  •  

I am/we are/the company is* not resident in Ireland, and

 

  •  

should I/we/the company* become resident in Ireland I will/we will* so inform
you, in writing, accordingly.

 

  * Delete as appropriate

 

Declaration on behalf of beneficial owner2

I/we/the company* being the person to whom the interest is payable declare:

 

  •  

that the person(s) named below is/are beneficially entitled to the interest to
which this declaration refers;

 

  •  

that the person(s) who is/are beneficially entitled to the interest is/are not
resident in Ireland; and

 

  •  

I/we/the company* will inform you in writing if I/we/the company* become aware
that the beneficial owner(s) of the interest becomes resident in Ireland.

 

  * Delete as appropriate

 

Name and address of beneficial owner:  

 

 

Country of residence:  

 

Name and address of the person to whom the interest is payable on behalf of the
beneficial owner, (where applicable):  

 

 

5Signature of declarer:  

 

    6Capacity:  

 

 

 

3  This declaration must be made to the “relevant person”. (See overleaf for
definition)

4  This section applies where the interest is paid to a nominee, agent or
trustee on behalf of the beneficial owner.

 

 

 

53



--------------------------------------------------------------------------------

IMPORTANT NOTES

This is a Revenue authorised declaration. It is subject to inspection by
Revenue. It is an offence to make a false declaration.

A relevant person is:

 

(a) the person by or through whom the interest is paid, or

 

(b) a banker or any other person in the State who receives or obtains payment of
Eurobond interest for another person by means of presenting coupons, or

 

(c) a bank in the state which sells or otherwise realises coupons and pays over
the proceeds to another person or carries them into an account for another
person, or

 

(d) a dealer in coupons who purchases coupons.

Residence - Individual

An individual will be regarded as being resident in Ireland for a tax year if
s/he:

 

1. spends 183 days or more in the State in that tax year; and

 

2. has a combined presence of 280 days in the State, taking into account the
number of days spent in the State in that tax year together with the number of
days spent in the State in the preceding year.

Presence in a tax year by an individual of not more than 30 days in the State
will not be reckoned for the purpose of applying the two-year test. Presence in
the State for a day means the personal presence of an individual at the end of
the day (midnight). From 1 January 2009, presence in the State for a day means
the personal presence of an individual at any time during the day.

Residence – Company

A company which has its central management and control in Ireland (the State) is
resident in the State irrespective of where it is incorporated. A company which
does not have its central management and control in Ireland but which is
incorporated in the State is resident in the State except where:

 

• the company or a related company carries on a trade in the State, and either
the company is ultimately controlled by persons resident in EU Member States or
countries with which the Republic of Ireland has a double taxation treaty, or
the company or a related company are quoted companies on a recognised Stock
Exchange in the EU or in a tax treaty country; or

 

• the company is regarded as not resident in the State under a double taxation
treaty between the Republic of Ireland and another country.

It should be noted that the determination of a company’s residence for tax
purposes can be complex in certain cases and declarants are referred to the
specific legislative provisions which are contained in section 23A Taxes
Consolidation Act, 1997.

 

 

5  This declaration must be signed by either the beneficial owner or the person
to whom the interest is payable on behalf of the beneficial owner. In the case
of a company the declaration must be signed by the company secretary or other
such authorised officer. Where the declaration is signed under power of
attorney, a copy of the power of attorney must be furnished in support of the
signature.

6  State whether you are signing as beneficial owner or as the person to whom
the interest is payable on behalf of the beneficial owner.

 

 

54



--------------------------------------------------------------------------------

EXECUTION PAGE

Issuer

SIGNED by a duly authorised attorney of

CARFIN FINANCE INTERNATIONAL LIMITED

 

By:  

/s/ Karen Mc Crave

Name:   Karen Mc Crave Title:   Authorised Signatory

Issuer Security Trustee

SIGNED by

DEUTSCHE TRUSTEE COMPANY LIMITED

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Associate Director

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Associate Director

Issuer Cash Manager

SIGNED by

DEUTSCHE BANK AG, LONDON BRANCH

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Associate Director

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Associate Director

 

 

A14489132

55



--------------------------------------------------------------------------------

Transaction Agent

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

By:  

/s/ Edith Lusson

Name:   Edith Lusson Title:   Managing Director

Registrar

DEUTSCHE BANK LUXEMBOURG S.A.

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Associate Director

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Associate Director

Initial Senior Noteholder

For and on behalf of

BANK OF AMERICA NATIONAL ASSOCIATION,

LONDON BRANCH (as an Initial Senior Noteholder)

 

By:  

/s/ Matthias Baltes

Authorised Signatory:

 

 

A14489132

56



--------------------------------------------------------------------------------

Initial Senior Noteholder

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (as an Initial Senior Noteholder)

 

By:  

/s/ Edith Lusson

Name:   Edith Lusson Title:   Managing Director

Initial Senior Noteholder

DEUTSCHE BANK AG, LONDON BRANCH (as an Initial Senior Noteholder)

 

By:  

/s/ Varun Khanna

Name:   Varun Khanna Title:   Director

 

By:  

/s/ Nadine Resha

Name:   Nadine Resha Title:  

Initial Senior Noteholder

NATIXIS (as an Initial Senior Noteholder)

 

By:  

/s/ Emmanuel Lefort

Name:   Emmanuel Lefort Title:   Head of GSCS Europe

 

 

A14489132

57



--------------------------------------------------------------------------------

Initial Senior Noteholder

SCOTIABANK EUROPE PLC (as an Initial Senior Noteholder)

 

By:  

/s/ John O’Connor

Name:   John O’Connor Title:   Head of Credit Administration

 

By:  

/s/ Steve Caller

Name:   Steve Caller Title:   Manager, Credit Administration

 

 

 

 

A14489132

58